Exhibit 10.2

Execution Version

DEPOSITARY AGREEMENT

among

CHENIERE ENERGY PARTNERS, L.P.,

as Borrower,

each Subsidiary Guarantor party hereto,

MUFG UNION BANK, N.A.,

as Collateral Agent,

and

MUFG UNION BANK, N.A.,

as Depositary Bank

Dated as of February 25, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   

DEFINITIONS/INTERPRETATION

     2   

SECTION 1.1.

 

Definitions

     2   

SECTION 1.2.

 

Certain Principles of Interpretation

     9   

SECTION 1.3.

 

UCC Terms

     10    ARTICLE II    APPOINTMENT OF DEPOSITARY BANK; PROCEDURES,   

GOVERNMENT AND ESTABLISHMENT OF ACCOUNTS

     10   

SECTION 2.1.

 

Acceptance of Appointment of Depositary Bank

     10   

SECTION 2.2.

 

Procedures Governing Accounts

     10   

SECTION 2.3.

 

Establishment of Accounts

     12   

SECTION 2.4.

 

Security Interest

     14   

SECTION 2.5.

 

Termination

     15   

SECTION 2.6.

 

Control of Accounts, Funds and Cash Equivalents

     15   

SECTION 2.7.

 

Certificates; Method and Timing of Payments and Transfers

     18   

SECTION 2.8.

 

Security Interest Absolute

     20   

SECTION 2.9.

 

Identification and Confirmation of Proceeds of Accounts

     20   

SECTION 2.10.

 

Power of Attorney

     20    ARTICLE III   

THE ACCOUNTS

     21   

SECTION 3.1.

 

Accounts

     21   

SECTION 3.2.

 

Operating Account

     25   

SECTION 3.3.

 

Debt Service Payment Account

     26   

SECTION 3.4.

 

Local Operating Accounts; Local CEILLC Management Account; Local Discretionary
Capex Account

     26   

SECTION 3.5.

 

Debt Service Reserve Accounts

     28   

SECTION 3.6.

 

Net Insurance/Condemnation Proceeds Account

     30   

SECTION 3.7.

 

Disposition Proceeds Account

     31   

SECTION 3.8.

 

Account Balance Statements

     32   

SECTION 3.9.

 

L/C Cash Collateral Account(s)

     32   

SECTION 3.10.

 

Local Distribution Account

     33   

SECTION 3.11.

 

Invasion of Accounts

     34    ARTICLE IV   

DEPOSITARY BANK

     35   

SECTION 4.1.

 

Powers and Immunities of Depositary Bank

     35   

SECTION 4.2.

 

Reliance by Depositary Bank

     37   

 

i



--------------------------------------------------------------------------------

SECTION 4.3.

 

Court Orders

     37   

SECTION 4.4.

 

Resignation or Removal

     38   

SECTION 4.5.

 

Collateral Agent

     38   

SECTION 4.6.

 

Representations of Depositary Bank

     39    ARTICLE V   

EXPENSES; INDEMNIFICATION; FEES

     39   

SECTION 5.1.

 

Expenses

     39   

SECTION 5.2.

 

Indemnification

     39   

SECTION 5.3.

 

Fees

     40   

SECTION 5.4.

 

Taxes

     40    ARTICLE VI   

MISCELLANEOUS

     40   

SECTION 6.1.

 

Amendments; Etc.

     40   

SECTION 6.2.

 

Addresses for Notices

     40   

SECTION 6.3.

 

APPLICABLE LAW

     41   

SECTION 6.4.

 

SUBMISSION TO JURISDICTION; WAIVERS

     42   

SECTION 6.5.

 

Headings

     43   

SECTION 6.6.

 

No Third-Party Beneficiaries

     43   

SECTION 6.7.

 

No Waiver

     43   

SECTION 6.8.

 

Severability

     43   

SECTION 6.9.

 

Successors and Assigns

     43   

SECTION 6.10.

 

Execution in Counterparts, Effectiveness

     44   

SECTION 6.11.

 

Consequential Damages

     44   

SECTION 6.12.

 

Termination Date

     44   

SECTION 6.13.

 

Additional Subsidiary Guarantors

     44   

 

ii



--------------------------------------------------------------------------------

SCHEDULE

Schedule 1    Local Operating Accounts Schedule 2    Wire Instructions TABLE OF
EXHIBITS Exhibit A    Form of Supplement Exhibit B    Form of Disposition
Proceeds Account Withdrawal Certificate Exhibit C    Form of DSR Account
Transfer Certificate Exhibit D    Form of Net Insurance/Condemnation Proceeds
Account Withdrawal Certificate Exhibit E    Form of Revenue Account Transfer
Certificate Exhibit F    Form of Supplemental Revenue Account Transfer
Certificate Exhibit G    Form of Operating Account Withdrawal Certificate
Exhibit H    Form of Pending Trade Notice Exhibit I    Form of Investment
Instructions Exhibit J    Form of Debt Service Payment Account Withdrawal
Certificate

 

iii



--------------------------------------------------------------------------------

This DEPOSITARY AGREEMENT (this “Agreement”) dated as of February 25, 2016, is
made by and among CHENIERE ENERGY PARTNERS, L.P., a limited partnership formed
under the laws of the State of Delaware (“Borrower”), each Subsidiary Guarantor
party hereto from time to time, MUFG UNION BANK, N.A., as Collateral Agent (in
such capacity, together with its successors and permitted assigns, the
“Collateral Agent”) for the First Lien Secured Parties (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I), and MUFG UNION BANK, N.A., in its capacity as
both a “securities intermediary” as defined in Section 8 102 of the UCC and a
“bank” as defined in Section 9-102 of the UCC (together with its successors and
permitted assigns, in such capacities, the “Depositary Bank”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms, conditions and provisions of the Credit and
Guaranty Agreement, dated as of February 25, 2016 (as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
its terms, the “Credit Agreement”), among the Borrower, certain Subsidiaries of
Borrower as and that become Subsidiary Guarantors from time to time in
accordance with the terms thereof, the financial institutions from time to time
party thereto (the “Lenders”), the Issuing Banks party thereto from time to
time, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the Credit Agreement
Administrative Agent, the Lenders have agreed to make term loans and to make
available a revolving facility (and other extensions of credit, including the
issuance of Letters of Credit for the account of the Borrower) to the Borrower
in accordance with the terms of the Credit Agreement;

WHEREAS, pursuant to the Credit Agreement, the Borrower is obligated to enter
into one or more Interest Rate Agreements pursuant to Section 5.11 of the Credit
Agreement and is permitted to enter into Permitted Hedging Agreements with
Lender Counterparties pursuant to Section 6.16 of the Credit Agreement;

WHEREAS, the Borrower and Collateral Agent desire to appoint MUFG Union Bank,
N.A. as Depositary Bank hereunder, and the parties hereto desire to, among other
things, pursuant to the terms and conditions herein, set forth certain
procedures for the deposit, investment and disbursement of the proceeds of
Credit Extensions and the deposit, investment and disbursement of Revenue, Net
Insurance/Condemnation Proceeds, Net Asset Sale Proceeds, all payments paid to
the Borrower under any Permitted Hedging Agreement and other amounts received by
the Borrower and its Subsidiary Guarantors, and provide for certain Liens
described hereunder by, and undertakings of, the Borrower and the Subsidiary
Guarantors to the First Lien Secured Parties; and

WHEREAS, it is a condition precedent to the making of Credit Extensions pursuant
to the Credit Agreement that the parties hereto enter into this Agreement;

NOW THEREFORE, in consideration of the premises and the covenants and agreements
as herein set forth and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS/INTERPRETATION

SECTION 1.1. Definitions.

(a) Capitalized terms which are used and not otherwise defined herein shall have
the meaning set forth in, first, the Intercreditor Agreement, second, the Credit
Agreement and, third, the other First Lien Secured Debt Instruments, as
applicable, with the Intercreditor Agreement controlling in the event of
discrepancies (and the Credit Agreement controlling in the event of
discrepancies with the other First Lien Secured Debt Instruments). If any
definitions used and not otherwise defined herein are proposed to be amended in
any way, the Borrower shall promptly provide written notice of such amendment to
the Depositary Bank. In addition to such terms, as used in this Agreement, the
following terms shall have the following respective meanings:

“Acceptable Bank” shall mean a bank whose long-term unsecured and unguaranteed
debt is rated at least “A-” (or the then-equivalent rating) by S&P and “A3” (or
the then equivalent rating) by Moody’s, and, in any case, with a combined
capital surplus of at least one billion Dollars ($1,000,000,000).

“Acceptable Third Party DSR LC” shall mean an irrevocable, standby letter of
credit issued by an Acceptable Bank for the benefit of the Collateral Agent
which includes the following material terms:

(i) an expiry date not earlier than three hundred sixty-four (364) days after
its issuance date;

(ii) allows the Collateral Agent to make a drawdown of up to the stated amount
in each of the circumstances described in Section 3.5(f) (Debt Service Reserve
Accounts); and

(iii) except to the extent that such Acceptable Third Party DSR LC is provided
by a Secured Party that is a provider of Replacement Debt (as defined in the
Credit Agreement), the reimbursement and other payment obligations with respect
to such letter of credit are not for the account of the Credit Parties and are
not secured by or otherwise have recourse to the Collateral.

“Account Collateral” has the meaning assigned to such term in Section 2.4(a).

“Account Property” shall mean amounts and Cash Equivalents and other property
(including cash, cash equivalents, investments, investment property, securities,
financial assets, security entitlements and deposit accounts, or any other
property as may be agreed from time to time by the Borrower with the Depositary
Bank), to be received or held by the Depositary Bank pursuant to the terms of
this Agreement.

“Accounts” shall mean the accounts and sub-accounts established pursuant to
Section 2.3.

 

2



--------------------------------------------------------------------------------

“Additional Debt Service Reserve Account(s)” shall mean each Account established
pursuant to Section 2.3(b).

“Additional Debt Service Reserve Requirement” shall mean an amount equal to the
debt service reserve amount established under or required by any Additional
First Lien Debt Facility.

“Agreement” has the meaning assigned to such term in the preamble.

“Authorized Officer” shall mean any of those officers of the Borrower, the
general partner of the Borrower (on behalf of the Borrower), or the Collateral
Agent, as applicable, whose signatures and incumbency shall have been certified
to the Depositary Bank.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrower Operation and Maintenance Expenses” shall mean, for any period, the
sum, computed without duplication, of the following amounts payable or
reimbursable by any Credit Party (other than CCTP or SPLNG) during such period:

(a) fees and costs for management or operations and maintenance services,
including those provided pursuant to any secondment agreements; plus

(b) insurance costs; plus

(c) applicable sales and excise taxes (if any); plus

(d) franchise taxes; plus

(e) property taxes; plus

(f) any other direct taxes (other than any taxes imposed on or measured by
income or receipts); plus

(g) legal, accounting and other professional fees attendant to any of the
foregoing items; plus

(h) Capital Expenditures required for compliance by any Credit Party (other than
CCTP or SPLNG) with (A) any insurance policies, (B) any Government Approvals or
Government Rules or (C) Prudent Industry Practices; plus

(i) with respect to CEILLC, any fees and costs in connection with the SPL TUA
and/or pursuant to the Terminal Use Rights Assignment and Agreement; plus

(j) all other cash expenses incurred in the ordinary course of business.

Operation and Maintenance Expenses shall exclude, to the extent included above
(i) payments into any of the Accounts during such period, (ii) payments of any
kind with respect to Restricted Payments during such period, (iii) depreciation
for such period, (iv) other than as specified in clause (h), any Capital
Expenditure and (v) any payments of any kind with respect to any restoration
during such period.

 

3



--------------------------------------------------------------------------------

“CCTP Operation and Maintenance Expenses” shall mean, for any period, the sum,
computed without duplication, of the following:

(a) fees and costs of the Manager pursuant to the CCTP MSA; plus

(b) expenses for operating the Creole Trail Pipeline and maintaining it in good
repair and operating condition payable during such period, including the
ordinary course fees and costs of the Operator payable pursuant to the CCTP O&M
Agreement; plus

(c) insurance costs payable during such period in connection with the Creole
Trail Pipeline; plus

(d) applicable sales and excise taxes (if any) payable or reimbursable by CCTP
during such period; plus

(e) franchise taxes payable by CCTP during such period; plus

(f) property taxes payable by CCTP during such period; plus

(g) any other direct taxes (if any) payable by CCTP to the taxing authority
(other than any taxes imposed on or measured by income or receipts) during such
period; plus

(h) costs and fees attendant to the obtaining and maintaining in effect the
Government Approvals for the Creole Trail Pipeline payable during such period;
plus

(i) legal, accounting and other professional fees attendant to any of the
foregoing items payable by CCTP during such period; plus

(j) Capital Expenditures required for compliance by CCTP with (A) any insurance
policies, (B) any Government Approvals or Government Rules or (C) Prudent
Industry Practices; plus

(k) all other cash expenses payable by CCTP in the ordinary course of business.

Operation and Maintenance Expenses shall exclude, to the extent included above
(i) payments into any of the Accounts during such period, (ii) payments of any
kind with respect to Restricted Payments during such period, (iii) depreciation
for such period, (iv) other than as specified in clause (j), any Capital
Expenditure and (v) any payments of any kind with respect to any restoration
during such period.

“CEILLC” shall mean Cheniere Energy Investments, LLC.

“Collateral Agent” has the meaning assigned to such term in the preamble.

 

4



--------------------------------------------------------------------------------

“Corporate Trust Office” shall mean the office of the Depositary Bank at which
at any particular time its corporate trust business shall be principally
administered, which office at the date of the execution of this instrument is
located at 1251 Avenue of the Americas, 19th Floor, New York, NY 10020,
Attention: Corporate Trust Department, or such other address as the Depositary
Bank may designate from time to time by notice to the Borrower and Collateral
Agent, or the principal corporate trust office of any successor Depositary Bank
(or such other address as such successor Depositary Bank may designate from time
to time by notice to the Borrower and Collateral Agent).

“Credit Agreement” has the meaning assigned to such term in the first recital.

“Credit Agreement Debt Service Reserve Account” has the meaning assigned to such
term in Section 2.3(a)(iii).

“Credit Agreement Debt Service Reserve Requirement” shall mean the Debt Service
Reserve Amount (as defined in the Credit Agreement).

“Credit Extensions” shall mean the making of a Loan or the issuing of a Letter
of Credit.

“Debt Default” shall mean, with respect to any First Lien Obligations, any event
or condition which, under the terms of any Secured Credit Document, causes, or
permits holders of such First Lien Obligations outstanding thereunder to cause,
the First Lien Obligations outstanding thereunder to become immediately due and
payable.

“Debt Service Payment Account” has the meaning assigned to such term in Section
2.3(a)(ii).

“Debt Service Payment Account Withdrawal Certificate” shall mean a certificate
in the form of Exhibit J.

“Depositary Bank” has the meaning assigned to such term in the preamble.

“Discharge of Credit Agreement Obligations” has the meaning assigned to the term
“Discharge of Obligation” in the Credit Agreement.

“Disposition Proceeds Account” has the meaning assigned to such term in Section
2.3(a)(v).

“Disposition Proceeds Account Withdrawal Certificate” shall mean a certificate
in the form of Exhibit B.

“DSR Account Transfer Certificate” shall mean a certificate in the form of
Exhibit C.

“DSR Secured Additional First Lien Obligations” shall mean any Additional First
Lien Obligations secured by a debt serve reserve requirement.

 

5



--------------------------------------------------------------------------------

“Indemnified Depositary Bank Party” has the meaning assigned to such term in
Section 5.2.

“L/C Cash Collateral Account” shall mean each account established pursuant to
Section 2.3(a)(viii) and any other account established in accordance with
Section 2.3 for similar purposes.

“Lenders” has the meaning assigned to such term in the first recital.

“Local CEILLC Management Account” shall mean an account of the Borrower created
within 30 days of the Closing Date and identified in writing by Borrower to the
Collateral Agent (and including any successor accounts).

“Local Discretionary Capex Account” shall mean an account of the Borrower
created within 30 days of the Closing Date and identified in writing by Borrower
to the Collateral Agent (and including any successor account). Such account
shall be subject to a perfected Lien of the Collateral Agent pursuant to a
Control Agreement, as and to the extent required by Section 3.4(j).

“Local Distribution Account” shall mean an account of the Borrower created
within 30 days of the Closing Date and identified in writing by Borrower to the
Collateral Agent (and including any successor account). Such account shall be
subject to a perfected Lien of the Collateral Agent pursuant to a Control
Agreement, as and to the extent required by Section 3.10(b).

“Local Operating Accounts” shall mean the respective account of each of the
Borrower, CEILLC, CCTP, SPLNG and Tug Services set forth on Schedule 1 (and
including any successor account). Each account set forth on Schedule 1 shall be
subject to a perfected Lien of the Collateral Agent pursuant to a Control
Agreement, as and to the extent required by Section 3.4. Each reference herein
to a “Local Operating Account” shall be deemed to be a reference to the relevant
Local Operating Account.

“Monthly Date” shall mean the last Business Day of each calendar month.

“Net Insurance/Condemnation Proceeds Account” has the meaning assigned to such
term in Section 2.3(a)(iv).

“Net Insurance/Condemnation Proceeds Account Withdrawal Certificate” shall mean
a certificate in the form of Exhibit D.

“Notice of Objection” shall mean a written notice of objection from the
Collateral Agent (i) stating that (x) the proposed withdrawal or transfer is not
permitted under the Secured Credit Documents or (y) a Default or Debt Default
has occurred and is continuing and (ii) instructing the Depositary Bank not to
proceed with the requested withdrawal or transfer that is the subject of such
notice of objection.

“Operating Account” has the meaning assigned to such term in Section 2.3(a)(vi).

 

6



--------------------------------------------------------------------------------

“Operating Account Withdrawal Certificate” shall mean a certificate in the form
of Exhibit G.

“Operation and Maintenance Expenses” shall mean, collectively, (i) the Borrower
Operation and Maintenance Expenses, (ii) on and following the CCTP Funding Date,
the CCTP Operation and Maintenance Expenses, and (iii) on and following the
SPLNG Funding Date, the SPLNG Operation and Maintenance Expenses.

“Permitted Reinvestment” shall mean any proposed use of Net
Insurance/Condemnation Proceeds that is approved by the Collateral Agent
pursuant to Section 3.4(b) as satisfying the requirements of Section 3.4(a)(ii).

“Responsible Officer” shall mean, with respect to the Depositary Bank, any
officer assigned to the Corporate Trust Office of the Depositary Bank, who shall
have direct responsibility for the administration of this Agreement, and shall
also include any other officer of the Depositary Bank to whom any depositary
agent matter is referred because of such officer’s knowledge of and familiarity
with the particular subject.

“Revenue” shall mean, for any period, the aggregate of all cash revenues
(without duplication) received by any Credit Party, including from: (a) the sale
of goods and services during such period, (b) payments for reimbursements for
amounts paid by any Credit Party under the Material Contracts, (c) all proceeds
from business interruption insurance and proceeds of forced outage insurance,
(d) any interest or earnings on Cash Equivalents on deposit in any of the
Accounts, (e) any Restricted Payment made by one Subsidiary Guarantor to the
Borrower or another Subsidiary Guarantor and (f) any other revenue, proceeds,
receipts, liquidated damages, or earnings received by each Credit Party during
such period determined on a cash basis; provided, however, that “Revenue” shall
not include (i) proceeds from the incurrence or issuance of Indebtedness
permitted to be incurred under the Credit Agreement or any other First Lien
Secured Debt Instrument, (ii) any Net Insurance/Condemnation Proceeds or Net
Asset Sale Proceeds, or (iii) any payments from one Credit Party to another
Credit Party for Operation and Maintenance Expenses. For the avoidance of doubt,
on and following the SPLNG Funding Date, payments received by SPLNG in
connection with the SPL TUA and/or pursuant to the Terminal Use Rights
Assignment and Agreement from or on behalf of CEILLC or SPL shall be considered
Revenue.

“Revenue Account” has the meaning assigned to such term in Section 2.3(a)(i).

“Revenue Account Transfer Certificate” shall mean a certificate in the form of
Exhibit E.

“Secondment Agreement” shall mean the Amended and Restated Services and
Secondment Agreement, dated as of August 9, 2012, between CEILLC (assignee of
Cheniere Energy Partners GP, LLC and Cheniere LNG O&M Services, LLC Services).

“Secured Credit Documents” shall mean, collectively, the Financing Documents and
the Additional First Lien Documents.

“Securities” has the meaning assigned to such term in Section 2.6(e).

 

7



--------------------------------------------------------------------------------

“SPL O&M Agreement” shall mean the Operation and Maintenance Agreement, dated as
of May 14, 2012, between CEILLC, SPL and, solely for the purposes set forth
therein, Cheniere LNG O&M Services, LLC, as amended by that certain Assignment
and Assumption Agreement, dated as of November 20, 2013, between the CEILLC and
Cheniere Energy Partners GP, LLC.

“SPLNG Operation and Maintenance Expenses” shall mean, for any period, the sum,
computed without duplication, of the following:

(a) general and administrative expenses including expense reimbursements payable
to the manager pursuant to the SPLNG Partnership Agreement and for ordinary
course fees and costs of the manager pursuant to the SPLNG Management Services
Agreement; plus

(b) expenses for operating the SPLNG Terminal and maintaining it in good repair
and operating condition payable during such period, including the ordinary
course fees and costs of the Operator payable pursuant to the SPLNG O&M
Agreement; plus

(c) insurance costs payable during such period with respect to the SPLNG
Terminal; plus

(d) applicable sales and excise taxes (if any) payable or reimbursable by SPLNG
during such period; plus

(e) franchise taxes payable by SPLNG during such period; plus

(f) property taxes payable by SPLNG during such period; plus

(g) any other direct taxes (if any) payable by SPLNG during such period; plus

(h) costs and fees attendant to the obtaining and maintaining in effect the
Government Approvals for the SPLNG Terminal payable during such period; plus

(i) legal, accounting and other professional fees attendant to any of the
foregoing items payable by SPLNG during such period; plus

(j) Capital Expenditures required for compliance by SPLNG with (A) any insurance
policies, (B) any Government Approvals or Government Rules or (C) Prudent
Industry Practices; plus

(k) all other cash expenses payable by SPLNG in the ordinary course of business.

Operation and Maintenance Expenses shall exclude, to the extent included above
(i) payments into any of the Accounts during such period, (ii) payments of any
kind with respect to Restricted Payments during such period, (iii) depreciation
for such period, (iv) other than as specified in clause (j), any Capital
Expenditure and (v) any payments of any kind with respect to any restoration
during such period.

 

8



--------------------------------------------------------------------------------

“Supplemental Revenue Account Transfer Certificate” shall mean a certificate in
the form of Exhibit F.

“Triggering Event” shall mean the occurrence of a Debt Default under any Secured
Credit Document with respect to which the Credit Agreement Administrative Agent
or any other Senior Class Debt Representative has given the Collateral Agent
written notice thereof.

“Trigger Notice” has the meaning assigned to such term in Section 2.6(i).

“Tug Services” shall mean Sabine Pass Tug Services, LLC.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.

SECTION 1.2. Certain Principles of Interpretation.

(a) Unless otherwise specified, references herein to any Article or Section are
references to such Article or Section of this Agreement, and references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

(b) As used herein, and in any certificate or other document made or delivered
pursuant hereto or thereto:

(i) in any computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding” and the word “through” means “to and
including”;

(ii) the words “including” and “include” shall mean including without limiting
the generality of any description preceding such term, and, the parties hereto
agree that the rule of ejusdem generis shall not be applicable to limit a
general statement, which is followed by or referable to an enumeration of
specific matters, to matters similar to the matters specifically mentioned;

(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings);

(iv) the expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the First Lien Obligations
shall mean the payment in full, in immediately available funds, of all the First
Lien Obligations; and

(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties (whether real or personal), including cash, securities, revenues,
accounts, leasehold interests and contract rights.

 

9



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Article, Schedule,
Annex, Exhibit and analogous references are to this Agreement unless otherwise
specified.

(d) References to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions herein).

(e) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

SECTION 1.3. UCC Terms. Unless otherwise defined herein, terms defined in
Articles 8 and 9 of the UCC which are used herein shall have the respective
meanings given to those terms in Articles 8 and 9 of the UCC, except where the
context otherwise requires.

ARTICLE II

APPOINTMENT OF DEPOSITARY BANK; PROCEDURES,

GOVERNMENT AND ESTABLISHMENT OF ACCOUNTS

SECTION 2.1. Acceptance of Appointment of Depositary Bank. The Borrower and the
Collateral Agent hereby appoint MUFG Union Bank, N.A. and MUFG Union Bank, N.A.
hereby accepts such appointment and agrees to act as depositary bank with
respect to the Accounts hereunder, with such powers as expressly delegated to
the Depositary Bank in this Agreement. The Borrower and the Collateral Agent
hereby appoint MUFG Union Bank, N.A., and MUFG Union Bank, N.A. hereby agrees to
act as “securities intermediary” and “bank” (within the meaning of Articles 8
and 9 of the UCC) with respect to the Accounts hereunder, with such powers as
are expressly delegated to the Depositary Bank by the terms of this Agreement.

SECTION 2.2. Procedures Governing Accounts.

(a) The Depositary Bank hereby agrees to accept all Account Property and to
promptly deposit or credit all such Account Property into the Accounts
established hereunder as directed in writing by the Borrower or the Collateral
Agent. The Depositary Bank shall hold the Accounts (and the Revenues, Net
Insurance/Condemnation Proceeds, Net Asset Sale Proceeds, Credit Extensions,
cash, payments, securities, investments and other amounts on deposit therein)
during the term of this Agreement for disbursement as directed by the Borrower
or the Collateral Agent, which instructions and disbursement shall be given and
made strictly in accordance with the terms hereof.

(b) Each Account is, and will be maintained by the Depositary Bank as a
“securities account” as such term is defined in Section 8-501(a) of the UCC. The
Depositary Bank shall treat the Account Property, and all rights related
thereto, now or hereafter deposited in or credited to the Accounts as “financial
assets” (as defined in Section 8-102(a)(9) of the UCC), to be held by the
Depositary Bank (and the term “financial assets” shall be used herein to

 

10



--------------------------------------------------------------------------------

refer to all such amounts, Cash Equivalents, property and rights), acting as a
“securities intermediary” (as defined in Section 8-102(a)(14) of the UCC), and
will treat and identify the Collateral Agent as an “entitlement holder” (as
defined in Section 8-102(a)(7) of the UCC) with respect to the Accounts and all
financial assets credited thereto. The “security intermediary’s jurisdiction”
(as defined in Section 8-110(e)(1) of the UCC) and the “bank’s jurisdiction” (as
determined pursuant to Section 9-304(b)(1) of the UCC) for purposes of Article 9
of the UCC shall be the State of New York. If and to the extent any Account is
deemed to be a “deposit account” as such term is defined in Section 9-102(a)(29)
of the UCC, the Depositary Bank shall act not as securities intermediary but as
a “bank” (within the meaning of Section 9-102(a)(8) of the UCC). The Collateral
Agent shall be deemed the customer of the Depositary Bank, acting as “bank” for
purposes of the Accounts and, as such, shall be entitled to all the rights that
customers of banks have under applicable Government Rules with respect to
deposit accounts, including the right to withdraw funds from, or close, the
Accounts in accordance with this Agreement. The Depositary Bank shall not have
title to the funds on deposit in the Accounts, and shall credit the Accounts
with all receipts of interest, dividends and other income received on the
property held in the Accounts. If, while a Trigger Notice is outstanding, the
Depositary Bank shall receive any instruction from the Collateral Agent
directing disposition of the funds in the Accounts in accordance with this
Agreement, the Depositary Bank shall comply with such instruction without
further consent by the Borrower or any other Person. The Depositary Bank hereby
represents that it has not entered into, and agrees that, until the termination
of this Agreement, it will not enter into, any agreement with any other Person
in respect of any of the Accounts pursuant to which it would agree to comply
with instructions made by such Person (other than this Agreement and any
customer agreement required by the Depositary Bank of the Borrower in order to
open the Accounts, provided that a copy of any such agreement has been delivered
to the Collateral Agent (and the Collateral Agent shall then deliver a copy to
each Senior Class Debt Representative) and in the event of any conflict, this
Agreement shall prevail). The “bank’s” jurisdiction for purposes of
Section 9-304(b)(1) of the UCC is and shall continue to be the State of New
York. The Depositary Bank shall deposit all funds received for deposit in such
Accounts in accordance with the terms of this Agreement.

(c) All Account Property, held in or credited to each Account, shall constitute
a part of the Collateral and shall be disbursed only in accordance with the
terms hereof. All such Account Property shall constitute the property of the
Borrower and shall be (i) subject to the Lien of the Collateral Agent (for the
benefit of the First Lien Secured Parties), and (ii) “controlled” (within the
meaning of Section 8-106(d) or Section 9-104(a), as applicable, of the UCC) by
the Collateral Agent for the purposes of, and on the terms set forth in this
Agreement and all such Account Property shall constitute a part of the
Collateral and shall not constitute payment of any First Lien Obligations until
applied as hereinafter provided. The Borrower agrees that its rights to Account
Property held in or credited to the respective Accounts are subject to and
controlled by the terms of this Agreement.

(d) Notwithstanding anything to the contrary set forth herein or in any other
Secured Credit Document, the Depositary Bank hereby agrees that it will comply
with “entitlement orders” (within the meaning of Section 8-102(a)(8) of the UCC,
including any notification to the Depositary Bank directing transfer or
redemption of any securities or other financial assets in any Account) or any
written instruction directing disposition of any funds in any Account issued by
the Collateral Agent and relating to any Account without the requirement

 

11



--------------------------------------------------------------------------------

of further consent by the Borrower or any other Person. If the Borrower is
otherwise entitled to issue entitlement orders (within the meaning of
Section 8-102(a)(8) of the UCC) or instructions directing disposition of funds
with respect to any Account in its name, and such entitlement orders or
instructions conflict with any entitlement orders or instructions received by
the Depositary Bank from the Collateral Agent prior to the execution by the
Depositary Bank of the Borrower’s conflicting entitlement order, the Depositary
Bank shall follow the entitlement orders or instructions issued by the
Collateral Agent. The Depositary Bank hereby represents that it has not entered
into, and hereby agrees that, until it has received written notice from the
Collateral Agent that each of the Secured Credit Documents has been terminated,
it will not enter into, any agreement with any other Person relating to the
Accounts (or the Account Property deposited therein or credited thereto)
pursuant to which it has agreed or will agree to comply with entitlement orders
or written instructions made by such Person. The Depositary Bank hereby
represents that it has not entered into any other agreement with the Borrower or
the Collateral Agent purporting to limit or condition the obligation of the
Depositary Bank to comply with entitlement orders or written instructions as set
forth in this Section 2.2(d).

(e) The Accounts established pursuant to Section 2.3 shall be in the name of the
Borrower, as set forth in Section 2.3, but under the exclusive control of the
Collateral Agent for the benefit of the First Lien Secured Parties at all times
until the termination of this Agreement, subject to the terms of and exceptions
provided for in this Agreement. All Account Property from time to time held in
or credited to each Account shall be (i) registered in the name of, or payable
to the order of, the Depositary Bank, or (ii) endorsed to the Depositary Bank or
in blank or credited to another account maintained in the name of the Depositary
Bank. In addition, in no case will any Account Property deposited in or credited
to any Account be registered in the name of, payable to the order of, or
specially endorsed to the Borrower or any other Credit Party, except to the
extent the foregoing have been specially endorsed to the Depositary Bank or in
blank.

(f) Except for the claims and interest of the Collateral Agent and of the
Borrower in the Accounts, as the case may be, no Responsible Officer of the
Depositary Bank has actual knowledge of any claim to, or interest in, the
Accounts or Account Property credited thereto. If a Responsible Officer of the
Depositary Bank obtains actual knowledge that any Person (other than the First
Lien Secured Parties) has asserted any Lien or adverse claim against the
Accounts or in any Account Property deposited therein or credited thereto, the
Depositary Bank will promptly notify the Collateral Agent and the Borrower
thereof.

SECTION 2.3. Establishment of Accounts. (a) The Depositary Bank shall, on or
prior to the date hereof, establish the relevant Accounts at its Corporate Trust
Office which shall be maintained at all times in accordance with Section 2.2
until the termination of this Agreement.

(i) Revenue Account. The Depositary Bank shall establish a segregated,
non-interest bearing and irrevocable account of the Borrower entitled “Revenue
Account” to be maintained with the Depositary Bank initially having account
number XXXXXXXXXX (together with any successor account, the “Revenue Account”).
No payments shall be made out of such account except on the terms herein stated.

 

12



--------------------------------------------------------------------------------

(ii) Debt Service Payment Account. The Depositary Bank shall establish a
segregated, non-interest bearing and irrevocable account of the Borrower
entitled “Debt Service Payment Account” to be maintained with the Depositary
Bank, initially having account number XXXXXXXXXX (together with any successor
account, the “Debt Service Payment Account”). No payments shall be made out of
such account except on the terms herein stated.

(iii) Credit Agreement Debt Service Reserve Account. The Depositary Bank shall
establish a segregated, non-interest bearing and irrevocable account of the
Borrower entitled “Credit Agreement Debt Service Reserve Account” to be
maintained with the Depositary Bank, initially having account number XXXXXXXXXX
(together with any successor account, the “Credit Agreement Debt Service Reserve
Account”). No payments shall be made out of such account except on the terms
herein stated.

(iv) Net Insurance/Condemnation Proceeds Account. The Depositary Bank shall
establish a segregated, non-interest bearing and irrevocable account of the
Borrower entitled “ Net Insurance/Condemnation Proceeds Account” to be
maintained with the Depositary Bank, initially having account number XXXXXXXXXX
(together with any successor account, the “Net Insurance/Condemnation Proceeds
Account”). No payments shall be made out of such account except on the terms
herein stated.

(v) Disposition Proceeds Account. The Depositary Bank shall establish a
segregated, non-interest bearing and irrevocable account of the Borrower
entitled “Disposition Proceeds Account” to be maintained with the Depositary
Bank, initially having account number XXXXXXXXXX (together with any successor
account, the “Disposition Proceeds Account”). No payments shall be made out of
such account except on the terms herein stated.

(vi) Operating Account. The Depositary Bank shall establish a segregated,
non-interest bearing and irrevocable account of the Borrower entitled “Operating
Account” to be maintained with the Depositary Bank, initially having account
number XXXXXXXXXX (together with any successor account, the “Operating
Account”). No payments shall be made out of such account except on the terms
herein stated.

(vii) [Reserved].

(viii) L/C Cash Collateral Account. The Depositary Bank shall establish (i) a
segregated, non-interest bearing and irrevocable account of the Borrower
entitled “L/C Cash Collateral Account for the benefit of The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as DSR Issuing Bank” to be maintained with the
Depositary Bank, initially having account number XXXXXXXXXX and (ii) a
segregated, non-interest bearing and irrevocable account of the Borrower
entitled “L/C Cash Collateral Account for the benefit of The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as WC Issuing Bank” to be maintained with the
Depositary Bank, initially having account number XXXXXXXXXX (each such

 

13



--------------------------------------------------------------------------------

account, together with any successor account, and any similar account
established for any other Issuing Bank at the written request of the Borrower or
the Collateral Agent to the Depositary Bank, a “L/C Cash Collateral Account”).
No payments shall be made out of any such account except on the terms herein
stated.

(b) Additional Debt Service Reserve Account. The Borrower shall direct the
Depositary Bank in writing to create, and upon receipt of such written
direction, the Depositary Bank shall create, any Additional Debt Service Reserve
Account when required pursuant to the terms of any Additional First Lien Debt
Facility that provides for a “debt service reserve requirement”, and the
Depositary Bank shall provide written notice to the Borrower and the Collateral
Agent of the account number and wire instructions for such newly established
Additional Debt Service Reserve Account. Each Additional Debt Service Reserve
Account shall be maintained with the Depositary Bank at all times in accordance
with Section 2.2 until the termination of this Agreement. No payments shall be
made out of such account except on the terms herein stated.

(c) Each of the Accounts shall be denominated in Dollars.

(d) For administrative purposes, additional sub-accounts within the Accounts may
be established and created by the Depositary Bank as it deems necessary or as
directed by the Collateral Agent or the Borrower in separate accounts.

(e) The complete wire instructions for the Accounts are as set forth on Schedule
2.

(f) In the event that, in accordance with this Agreement, the Depositary Bank is
required to segregate certain monies in an Account from any other amounts on
deposit in such Account pending transfer or withdrawal in accordance with this
Agreement, the Depositary Bank shall, if requested, in a written notice to the
Depositary Bank by the Collateral Agent or the Borrower, create a separate
account for such purpose (and the Collateral Agent or the Borrower, as
applicable, shall give notice to the other party promptly after the creation
thereof).

SECTION 2.4. Security Interest.

(a) As collateral security for the prompt and complete payment and performance
when due of all of its First Lien Obligations owing to any of the First Lien
Secured Parties, the Borrower hereby pledges, assigns, hypothecates and
transfers to the Collateral Agent for the benefit of the First Lien Secured
Parties, and grants to the Collateral Agent for the benefit of the First Lien
Secured Parties a first-priority security interest in and to, all of the
Borrower’s right, title and interest, whether now existing or hereafter acquired
or arising, in, to and under, all of the Accounts and all Account Property at
any time deposited in or credited to the Accounts and all security entitlements
with respect thereto, including all income or gain earned thereon, and any
proceeds thereof (collectively, the “Account Collateral”); provided, however,
that the Lien on all of the Borrower’s rights, title and interest in, to and
under (x) the Credit Agreement Debt Service Reserve Account and all amounts on
deposit therein or credited thereto (including any Letter of Credit and any
Acceptable Third Party DSR LC) shall be solely for the benefit of

 

14



--------------------------------------------------------------------------------

the Term Loan Lenders (and, solely to the extent set forth in the last sentence
of Section 3.5(f), the other First Lien Secured Parties), (y) each Additional
Debt Service Reserve Account and all amounts on deposit therein or credited
thereto (including any letters of credit) shall be solely for the benefit of the
holders of the applicable Series of Additional First Lien Obligations (and,
solely to the extent set forth in the last sentence of Section 3.5(g), the other
First Lien Secured Parties) and (z) each L/C Cash Collateral Account and all
amounts on deposit therein or credited thereto shall be solely for the benefit
of the applicable Issuing Bank (but solely with respect to its Letter of Credit
Issuance Commitment, any DSR Loan or Revolving Loan deemed made pursuant to
Section 2.3(c)(ii) of the Credit Agreement and any Unreimbursed Amount owed to
it from time to time) as contemplated by Section 3.9.

(b) Each of the Borrower, the other Credit Parties and the Collateral Agent, on
behalf of the First Lien Secured Parties, hereby authorizes the Depositary Bank
to set off against and/or debit the Account Collateral to the extent of any and
all fees and charges owing to the Depositary Bank directly related to the
Account Collateral or the Depositary Bank’s duties and rights hereunder
(including the reasonable fees and expenses of its counsel) and the face amount
of any checks which have been credited to any Account but are subsequently
returned because of uncollected or insufficient funds if the Borrower has not
paid such fees and charges or otherwise reimbursed the Depositary Bank for any
returned checks within three (3) Business Days from the date (i) such amounts
are due and owing or (ii) such checks are returned to the Depositary Bank.
Except with respect to the amounts described in the preceding sentence, the
Depositary Bank hereby waives any right of set-off or recoupment that it may
have or obtain with respect to the Accounts or Account Collateral deposited
therein or credited thereto and agrees that in the event that the Depositary
Bank has or subsequently obtains by agreement, by operation of law or otherwise
a security interest in the Account Collateral, the Depositary Bank hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent for the benefit of the First Lien Secured Parties,
respectively.

SECTION 2.5. Termination. The rights and powers granted herein to the Collateral
Agent have been granted in order to perfect its security interests in the
Accounts and are powers coupled with an interest and will not be affected by the
bankruptcy of the Borrower or any Subsidiary Guarantor or by the lapse of time
(other than the occurrence of the Discharge of First Lien Obligations). The
obligations of the Depositary Bank hereunder shall continue in effect until the
termination of this Agreement pursuant to Section 6.12 or the resignation or
removal of the Depositary Bank pursuant to Section 4.4.

SECTION 2.6. Control of Accounts, Funds and Cash Equivalents.

(a) Each of the Borrower, the other Credit Parties and the Collateral Agent
hereby irrevocably instructs and authorizes the Depositary Bank to deposit into
and withdraw, invest, reinvest and liquidate funds from the Accounts in
accordance with the terms and conditions of this Agreement.

(b) Absent written instruction from the Borrower or the Collateral Agent, funds
held in any Account shall be held uninvested. The parties hereto hereby
acknowledge and agree that they will not have any claim or cause of action
against the Depositary Bank for its failure to invest the funds in an interest
bearing or otherwise accreting

 

15



--------------------------------------------------------------------------------

account and the Borrower shall indemnify and hold the Depositary Bank harmless
from any such claim (and any expenses incurred defending such claim) asserted,
as applicable, by any of the parties or any of their respective shareholders,
creditors, trustee(s) in bankruptcy or other persons not a party to this
Agreement.

(c) Pending disbursement of any funds held in any Account by the Depositary Bank
pursuant to this Agreement, such funds, including earnings thereon, shall be
invested either (i) as instructed in writing on Exhibit I by the Borrower prior
to a Triggering Event, or the Collateral Agent, following the occurrence and
during the continuance of a Triggering Event, in a specific money market fund or
bank deposit investment vehicle or (ii) as instructed in writing on Exhibit I by
the Borrower prior to a Triggering Event, or the Collateral Agent, following the
occurrence and during the continuance of a Triggering Event, in Cash
Equivalents. It is understood and agreed that Exhibit I represents money market
funds which are currently available for investment of funds held in Depositary
Bank depositary accounts, which availability is subject to change following the
date of this Agreement. Depositary Agent shall have no obligation to confirm
that any investment is a Cash Equivalent.

(d) If the Borrower, prior to a Triggering Event, chooses to invest the funds in
its Accounts in accordance with Section 2.6(c)(i), the investment may be changed
by delivery to the Depositary Bank of a written request including a revised and
re-executed Exhibit I. Upon receipt of such request the Depositary Bank will
reinvest the funds in the indicated investment within two (2) Business Days or
such additional time as may be required due to circumstances beyond the
Depositary Bank’s control.

(e) If the Borrower chooses to invest the funds in its Accounts in accordance
with Section 2.6(c)(ii), each of the parties hereto acknowledges that the
Depositary Bank does not have the ability to purchase or sell securities,
certificates, debt or equity instruments, exchange traded funds or other
investment vehicles (collectively, “Securities”) on behalf of any other person
or party. Therefore, to the extent that the Borrower elects to invest the funds
in its Accounts in securities, the Borrower will be responsible for initiating
any purchase or sale of such securities on the open market by whatever means
necessary and available to it and the Depositary Bank will settle such purchases
or sales into and out of the applicable Account, as necessary. Specifically,
(A) for any purchase of securities directed by the Borrower, the Borrower shall
place a buy order on the open market for the securities it wishes to purchase
and shall indicate that such purchase is to be settled by the Depositary Bank
into the applicable Account using the funds on deposit in such Account and
(B) for any sale of securities directed by the Borrower, the Borrower shall
place a sell order on the open market for the securities it wishes to sell and
shall indicate that such sale is to be settled by the Depositary Bank out of the
holdings of such securities in the applicable Account and that all funds
received from the sale of such securities shall be paid to the Depositary Bank
for deposit into the applicable Account. In order to ensure the proper
settlement of purchases and sales of securities, the Borrower shall give the
Depositary Bank written notice prior to the applicable settlement date in
accordance with Exhibit H. Settlement of any trades of securities into any
Account will be on an actual basis. Additionally, the Depositary Bank shall not
be required to comply with any settlement instructions requesting it to purchase
any securities for any Account unless the then-current balance of such Account
is sufficient to purchase such securities.

 

16



--------------------------------------------------------------------------------

(f) In the event that a money market fund is designated herein as the initial
investment for the funds on deposit in any Account, the party or parties
designating the investment acknowledge receipt of the prospectus for such fund
at the time of execution of this Agreement.

(g) Instructions with respect to the investment of amounts received into an
Account after 12:00 p.m. New York City time shall be deemed to apply for the
following Business Day. Neither the Collateral Agent nor the Depositary Bank
shall be liable for any loss resulting from any Cash Equivalents (or any
investment or reinvestment therein or liquidation or redemption thereof) in any
Account or the sale or redemption thereof except to the extent that such loss
results solely from the gross negligence or willful misconduct of the Collateral
Agent or the Depositary Bank, as the case may be, as determined by a final
judgment of a court of competent jurisdiction, it being understood and agreed
that in no event shall (i) any of the Collateral Agent or the Depositary Bank,
as the case may be, be liable for any loss resulting from any investment made,
or any sale or redemption of any investment made, in accordance with
instructions received from the Borrower or (ii) the Depositary Bank be liable
for any loss resulting from any investment made, or any sale or redemption of
any investment made, in accordance with instructions received from the
Collateral Agent. Except with respect to any L/C Cash Collateral Account, with
respect to which interest and earnings shall be credited to the respective
Account from which the investment was made, the Collateral Agent and the
Borrower agree that the interest paid or other earnings on Cash Equivalents made
hereunder shall be credited to the Revenue Account and reinvested in accordance
with instructions received by a Responsible Officer of the Depositary Bank in
accordance with the terms of this Agreement. Any loss shall be charged to the
applicable Account. Prior to the Closing Date and from time to time as
reasonably requested by the Depositary Bank, the Borrower shall provide to the
Depositary Bank a valid Form W-8BEN-E (with attachments) and/or Form W-9 of the
Internal Revenue Service of the United States, as applicable, or other
appropriate form required with respect to the withholding or exemption from
withholding of income tax on any investment income earned on the Accounts, and
the Depositary Bank’s obligation to invest funds on deposit in the Accounts is
conditioned upon receipt by a Responsible Officer of the Depositary Bank of such
Form W-8BEN-E (with attachments) and/or Form W-9, as applicable, or such other
appropriate form.

(h) If and when cash is required to be disbursed in accordance with Article III,
and cash is not otherwise available in the Account from which disbursement is
required, the Borrower shall direct a Responsible Officer of the Depositary Bank
in writing by 12:00 p.m. (New York City time) on the Business Day on which such
disbursement is required to be made, and the Depositary Bank shall, cause Cash
Equivalents in such Account to be sold or otherwise liquidated into cash
(without regard to maturity) as and to the extent necessary in order to make
such transfers, disbursements or withdrawals required pursuant to Article III.
If no such instruction with respect to liquidation of Cash Equivalents is
received from the Borrower, the Depositary Bank shall have no obligation to make
any disbursements from such Account or Accounts and shall have no liability for
its failure to do so.

(i) Subject to the provisions of Section 2.7(f), notwithstanding anything to the
contrary set forth herein or in any other Secured Credit Document, from and
after receipt by a Responsible Officer of the Depositary Bank of a written
notice from the Collateral

 

17



--------------------------------------------------------------------------------

Agent that a Triggering Event has occurred (such notice, a “Trigger Notice”),
which notice has not been withdrawn in writing by the Collateral Agent, the
Depositary Bank (i) shall not transfer or withdraw funds from any Account as
requested by the Borrower and (ii) shall transfer or withdraw funds in the
Accounts only as directed by the Collateral Agent, subject to satisfaction of
amounts owed to it under Section 2.4(b); provided that the Collateral Agent
shall deliver a copy of any such notice concurrently to the Borrower.

SECTION 2.7. Certificates; Method and Timing of Payments and Transfers.

(a) The Depositary Bank shall only disburse amounts held in the Accounts upon
receipt of a written notice from the Borrower or, if applicable, the Collateral
Agent specifying (i) the amount to be disbursed, (ii) the date of disbursement,
(iii) the recipient of the disbursement, and (iv) the manner of disbursement and
delivery instructions (which shall be by wire transfer unless otherwise agreed
by the Depositary Bank). Any certificate or written instruction required to be
delivered hereunder by the Borrower shall be delivered to a Responsible Officer
of the Depositary Bank, the Collateral Agent, the Credit Agreement
Administrative Agent and the Senior Class Debt Representative for each
Additional First Lien Debt Facility prior to 12:00 noon (New York City time) at
least two (2) Business Days prior to the date of any transfer or distribution
contemplated by such certificate or written instruction (except for payments
requested to be paid to the Collateral Agent, in which case such certificate or
written instruction shall be delivered to a Responsible Officer of the
Depositary Bank within one (1) Business Day prior to the date of such transfer
or distribution). Such certificate or instructions may be delivered by facsimile
pursuant to Section 6.2 and shall be considered delivered only upon actual
receipt by a Responsible Officer of the Depositary Bank.

(b) In the event that (i) any Credit Party shall be required to make a payment
in respect of Operation and Maintenance Expenses or such other amounts
contemplated under clause First of Section 3.1(b), and such amounts are in
addition to the amounts reflected in the related Revenue Account Transfer
Certificate, or (ii) any Credit Party shall be required to make a payment in
respect of Operation and Maintenance Expenses or such other amounts contemplated
under clause First of Section 3.1(b) on a date other than a Monthly Date and
funds sufficient to satisfy such costs and expenses are not available in the
Operating Account or relevant Local Operating Account, the Borrower may provide
a Supplemental Revenue Account Transfer Certificate to a Responsible Officer of
the Depositary Bank prior to 12:00 noon (New York City time) at least one
(1) Business Day prior to the Monthly Date or other transfer date to which such
certificate relates, requesting a transfer of such amounts from the Revenue
Account to, at the election of Borrower, the Operating Account and or the Local
Operating Accounts.

(c) Unless a Responsible Officer of the Depositary Bank has received a Notice of
Objection no later than 12:00 noon (New York City time) one (1) Business Day
prior to the requested withdrawal or transfer date in respect of a requested
withdrawal or transfer from any Account pursuant to the applicable Revenue
Account Transfer Certificate, Net Insurance/Condemnation Proceeds Account
Withdrawal Certificate, Disposition Proceeds Account Withdrawal Certificate, DSR
Account Transfer Certificate, Debt Service Payment Account Withdrawal
Certificate or Supplemental Revenue Account Transfer Certificate properly
completed and submitted by the Borrower to the Depositary Bank, the Collateral
Agent, the Credit Agreement Administrative Agent and the Senior Class Debt
Representative for each

 

18



--------------------------------------------------------------------------------

Additional First Lien Debt Facility, the Depositary Bank will make such
withdrawal or transfer in accordance with Section 2.7(e). If a Responsible
Officer of the Depositary Bank has not received a Notice of Objection by the
deadline identified above, it shall have no liability for any such withdrawal or
transfer. Notwithstanding anything to the contrary herein the Borrower shall
have no right to withdraw or transfer any funds or assets in any L/C Cash
Collateral Account without the prior written consent of the applicable Issuing
Bank (which consent shall be provided in writing to the Depositary Bank, the
Collateral Agent and the Credit Agreement Administrative Agent).

(d) In the event that, following the delivery to the Depositary Bank of a
withdrawal or transfer certificate but prior to the relevant withdrawal or
transfer date, the Borrower shall determine that (i) any amounts specified in a
withdrawal or transfer certificate (or an amended certificate, as applicable)
have been incorrectly calculated, or (ii) there have occurred changes in the
facts and circumstances on which the amounts specified in a withdrawal or
transfer certificate were based so as to require the revision of such requested
amounts, the Borrower shall notify the Credit Agreement Administrative Agent,
Collateral Agent and the Depositary Bank in writing promptly and may replace
such withdrawal or transfer certificate (or such amended certificate, as
applicable) with a withdrawal or transfer certificate reflecting such corrected
or revised amounts (a “Replacement Certificate”). The Borrower will deliver the
Replacement Certificate acknowledged by the Credit Agreement Administrative
Agent to a Responsible Officer of the Depositary Bank no later than one
(1) Business Day prior to the withdrawal or transfer date to which the original
certificate relates.

(e) Subject to the timely receipt of a certificate or written notice, if and as
prescribed herein, and to the availability of cash in the applicable Account,
the Depositary Bank shall initiate any payment or transfer hereunder required by
means of wire transfer of immediately available funds, to the account of the
payee set forth in such certificate or written instructions or schedule thereto,
prior to 2:00 p.m. (New York City time) on the date requested for such payment
or transfer; provided, however, that the Depositary Bank shall have no liability
for the time of receipt by the payee. Notwithstanding the foregoing, neither the
Collateral Agent nor the Depositary Bank shall be responsible in any manner for
the truth and accuracy of any information contained in any certificate or
written information provided by the Borrower and shall have no duty to
independently verify as such.

(f) If the Collateral Agent delivered a Trigger Notice to a Responsible Officer
of the Depositary Bank and the Debt Default resulting in such Trigger Notice is
subsequently waived by the consent of the requisite percentage of holders of the
applicable First Lien Obligations pursuant to and in accordance with the
applicable Secured Credit Documents or the Collateral Agent is otherwise
directed by the requisite percentage of holders of the applicable First Lien
Obligations to withdraw such notice in accordance with the applicable Secured
Credit Documents or the Collateral Agent receives evidence to its satisfaction
that the Debt Default resulting in such Triggering Event has been cured by, or
on behalf of, the Borrower, then the Collateral Agent shall promptly notify a
Responsible Officer of the Depositary Bank in writing that such Trigger Notice
is withdrawn. Notwithstanding anything to the contrary herein or any other
Secured Credit Document, unless, the Collateral Agent specifies in the Trigger
Notice that the Collateral Agent has been directed to exercise remedies pursuant
to the Secured Credit Documents, (i) the Depositary Bank shall, as and when
directed by the Collateral Agent in

 

19



--------------------------------------------------------------------------------

accordance with this Agreement, continue to make (and the Collateral Agent
hereby authorizes) withdrawals and transfers in accordance with the clause First
through clause Fifth of Section 3.1(b) and (ii) the Borrower, CEILLC, Tug
Services, CCTP and SPLNG (in the case of CCTP, Tug Services and SPLNG, to the
extent they are Credit Parties) shall continue to make (and the Collateral Agent
hereby authorizes) payments and transfers from their Local Operating Account in
accordance with Section 3.4.

(g) The Borrower hereby agrees to timely furnish to a Responsible Officer of the
Credit Agreement Administrative Agent, the Depositary Bank and the Collateral
Agent each Revenue Account Transfer Certificate and each other certificate
referred to herein necessary for the Borrower to meet the contractual
obligations referred to in Section 3.1(b).

SECTION 2.8. Security Interest Absolute. Until the Discharge of First Lien
Obligations, all rights of the Collateral Agent and security interests hereunder
shall be absolute and unconditional irrespective of:

(i) any lack of validity or enforceability of any of the Secured Credit
Documents or any other agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the First Lien Obligations, or any other amendment or waiver
of or any consent to any departure from the Secured Credit Documents or any
other agreement or instrument relating thereto;

(iii) any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to any departure from any guaranty,
for all or any of the First Lien Obligations; or

(iv) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Borrower, any Subsidiary Guarantor or a third-party
pledgor.

SECTION 2.9. Identification and Confirmation of Proceeds of Accounts. The
Depositary Bank agrees to cause Cash Equivalents related to an Account to be
promptly identified to the appropriate Account from which it was invested in
accordance with the terms hereof, and to no other Account and in no other name.
No interest of any Person other than the interests of the First Lien Secured
Parties and the Borrower, as applicable, shall be identified to the Accounts or
the Cash Equivalents therein.

SECTION 2.10. Power of Attorney. With respect to the powers and rights granted
to the Collateral Agent in Article III, the Borrower hereby constitutes and
appoints the Collateral Agent its true and lawful attorney-in-fact to make the
direct payments specified therein, and this power of attorney shall be deemed to
be a power coupled with an interest and shall be irrevocable. No further
direction or authorization from the Borrower shall be necessary to warrant or
permit the Collateral Agent to direct such payments in accordance with the
foregoing sentence and Article III. Without limiting the foregoing, with respect
to any payments directed to be made by the Collateral Agent or made by the
Depositary Bank directly to a third party pursuant to the terms hereof, all such
direct payments shall satisfy the obligations of the Depositary Bank, the
Collateral Agent and the other First Lien Secured Parties hereunder, and shall
be secured by the Security Documents as fully as if made directly to the
Borrower regardless of the disposition thereof by any other Person.

 

20



--------------------------------------------------------------------------------

ARTICLE III

THE ACCOUNTS

SECTION 3.1. Accounts.

(a) Deposits into Accounts.

(i) The following amounts shall be deposited into the Revenue Account directly,
or if received by the Borrower or any Subsidiary Guarantor, as soon as
practicable upon receipt:

(A) all Revenue received by the Borrower or any Subsidiary Guarantor (other than
any amounts paid by SPL to CEILLC pursuant to the [Terminal Use Rights and
Assignment Agreement or SPL O&M Agreement]);

(B) all net payments paid to the Borrower under any Permitted Hedging Agreement;

(C) all amounts required to be transferred to the Revenue Account from any other
Account as contemplated under this Agreement; and

(D) any otherwise unidentified funds received by the Borrower and any Subsidiary
Guarantor;

provided that the Borrower and, after becoming Subsidiary Guarantors, CEILLC,
Tug Services, CCTP and SPLNG shall be permitted to retain in their applicable
Local Operating Account an amount equal to (1) in the case of the Borrower,
without duplication of the amounts in clauses (2) and (3), the sum of the
Borrower Operation and Maintenance Expenses then due and owing (including any
amount owing from a prior month) plus expected Borrower Operation and
Maintenance Expenses for the following forty-five (45) days; (2) in the case of
CEILLC, the sum of the Borrower Operation and Maintenance Expenses then due and
owing by CEILLC (including any amount owing from a prior month) plus expected
Borrower Operation and Maintenance Expenses of CEILLC for the following
forty-five (45) days; (3) in the case of Tug Services, the sum of the Borrower
Operation and Maintenance Expenses then due and owing by Tug Services (including
any amount owing from a prior month) plus expected Borrower Operation and
Maintenance Expenses of Tug Services for the following forty-five (45) days;
(4) in the case of CCTP, the sum of the CCTP Operation and Maintenance Expenses
then due and owing (including any amount owing from a prior month) plus expected
CCTP Operation and Maintenance Expenses for the following forty-five (45) days;
(5) in the case of SPLNG, the sum of the SPLNG Operation and Maintenance
Expenses then due and owing (including any amount owing from a prior month) plus
expected SPLNG Operation and Maintenance Expenses for the following forty-five
(45) days; and, for the avoidance of doubt, the Borrower, CEILLC, Tug Services,
CCTP and SPLNG shall not be required to transfer such amounts to the Revenue
Account.

 

21



--------------------------------------------------------------------------------

(ii) If any of the foregoing amounts required to be deposited with the
Depositary Bank in accordance with the terms of this Agreement are received by
any Credit Party, such Credit Party shall hold such payments in trust for the
Collateral Agent and shall immediately remit such payments, or cause such
payments to be remitted, to the Depositary Bank for deposit in the Revenue
Account in the form received, with any necessary endorsements.

(iii) Any amounts deposited into any Account by or on behalf of any Subsidiary
Guarantor shall, to the extent of such deposit, constitute either a dividend
payment from such Subsidiary Guarantor to the Borrower or a repayment of, or a
making of, an intercompany loan by or to the Borrower. Any payments made by the
Borrower, to or on behalf of, any Subsidiary Guarantor, from any of the Accounts
shall, to the extent of such payment, constitute a capital contribution to such
Subsidiary Guarantor by the Borrower or a making of, or a repayment of, an
intercompany loan by or to such Subsidiary Guarantor.

(iv) In the event the Depositary Bank receives any Account Property without
adequate instruction with respect to the proper Account in which such Account
Property is to be deposited, the Depositary Bank shall deposit such Account
Property into the Revenue Account and segregate such Account Property from all
other Account Property on deposit in the Revenue Account and notify the Borrower
and the Collateral Agent of the receipt of such Account Property. Upon receipt
of written instructions from the Borrower acknowledged in writing by the
Collateral Agent, the Depositary Bank shall transfer such Account Property from
the Revenue Account to the Account specified by such instructions. The
Depositary Bank agrees that all property delivered to the Depositary Bank
pursuant to any of the Secured Credit Documents will be promptly credited to the
Revenue Account or, if otherwise instructed in writing, to any other appropriate
Account.

(b) Revenue Account Waterfall. Each of the Borrower and the Collateral Agent
hereby irrevocably authorize the Depositary Bank to make withdrawals and
transfers of amounts (via wire transfer or via another method directed by the
Borrower in writing and acknowledged in writing by the Collateral Agent (such
acknowledgment not to be unreasonably withheld) and reasonably acceptable to the
Depositary Bank), to the extent then available in the Revenue Account, as
provided herein, in the amounts (to the extent thereof), at the times, for the
purposes and in the order of priority set forth below:

First, the Depositary Bank shall, from time to time on each Monthly Date
pursuant to a Revenue Account Transfer Certificate or on such other date
pursuant to a Supplemental Revenue Account Transfer Certificate duly completed
and delivered in accordance with Section 2.7(b), transfer to, at the election of
Borrower, the Operating Account and or the Local Operating Accounts, in any
case, from the Revenue Account, to the extent available, an amount equal to
(x) the sum of Operation and Maintenance Expenses then due and owing (including
any amount owing from a prior month) plus expected Operation and Maintenance
Expenses for the 45-day period immediately following such Monthly Date minus
(y) the amounts on deposit in the Operating Account and the Local Operating
Accounts.

 

22



--------------------------------------------------------------------------------

Second, from time to time when due, as specified in the Revenue Account Transfer
Certificate referenced below, after transfer of amounts in accordance with
clause First on such date, if any, the Depositary Bank shall to the extent
available, pay all the fees, expenses or other amounts (including fronting fees,
if any) then due and owing, to the Depositary Bank, the Collateral Agent, each
Senior Class Debt Representative and each Issuing Bank (or issuing bank under
any other First Lien Secured Debt Instrument), in their capacities as such
(including the reasonable fees and expenses of their respective counsel) as set
forth in a Revenue Account Transfer Certificate duly completed and delivered in
accordance with Section 2.7; provided that if funds available to make such
payments are not sufficient to make all such payments, the Depositary Bank shall
apply the remaining funds on a pro rata basis based on the amounts owing to each
such Person.

Third, on each Interest Payment Date or from time to time when due, after
transfer of amounts in accordance with clauses First and Second on such date, if
any, the Depositary Bank shall transfer either (1) to the Debt Service Payment
Account or (2) with respect to amounts then due and payable or becoming due and
payable on the date of the requested transfer, at the election of the Borrower,
directly to the applicable Senior Class Debt Representative or the other
applicable Person, to the extent available, as the case may be, the amount of
(i) (A) all fees (but excluding fees payable under clause Second) under and in
respect of the Secured Credit Documents, (B) all interest on Loans under the
Credit Agreement, and (C) all interest under any Additional First Lien
Documents; (ii) payments to Lender Counterparties under Permitted Hedging
Agreements (other than Hedging Termination Values); and (iii) any other First
Lien Obligations pursuant to the Secured Credit Documents (but excluding amounts
payable under clause Fourth), in each case, that are then due and payable,
becoming due and payable on the date of the requested transfer or becoming due
and payable on or prior to the immediately succeeding Quarterly Payment Date and
as set forth in a Revenue Account Transfer Certificate duly completed and
delivered in accordance with Section 2.7; provided that if funds available to
make such payments are not sufficient to make all such payments, the Depositary
Bank shall apply the remaining funds on a pro rata basis based on the amounts
owing to each such Person.

Fourth, on each Quarterly Payment Date or from time to time when due, after
transfer of amounts in accordance with clauses First, Second and Third on such
date, if any, the Depositary Bank shall transfer either (1) to the Debt Service
Payment Account or (2) with respect to amounts then due and payable or becoming
due and payable on the date of the requested transfer, at the election of the
Borrower, directly to the applicable Senior Class Debt Representative or the
other applicable Person, to the extent available, an amount set forth on the
Revenue Account Transfer Certificate specified below, which equals the sum
(without duplication) of (A) the principal amount (including any applicable
premium) of (1) all outstanding Credit Extensions and (2) all outstanding
principal amounts under the Additional First Lien Documents; and (B) payments in
respect of Hedging Termination Values (or, to the extent the applicable Lender

 

23



--------------------------------------------------------------------------------

Counterparty is precluded by virtue of any consent to assignment from
terminating any such agreement at such time, the amount which would be due if
such Permitted Hedging Agreement were terminated), in each case, that are then
due and payable, becoming due and payable on the date of the requested transfer
or becoming due and payable on or prior to the immediately succeeding Quarterly
Payment Date, and (ii) from time to time when due, the Depositary Bank shall
transfer to the applicable L/C Cash Collateral Account, to the extent available,
an amount set forth on the Revenue Account Transfer Certificate specified below,
payments that are then due and payable under Section 2.21(d) of the Credit
Agreement, in each case as set forth in a Revenue Account Transfer Certificate
duly completed and delivered in accordance with Section 2.7; provided that if
funds available to make such payments are not sufficient to make all such
payments, the Depositary Bank shall apply the remaining funds on a pro rata
basis based on the amounts owing to each such Person.

Fifth, on each Monthly Date, after the application of funds provided for in
clauses First, Second, Third and Fourth on such date, if any, the Depositary
Bank shall transfer (i) to the Credit Agreement Debt Service Reserve Account an
amount from the Revenue Account, to the extent available, that is sufficient to
cause the balance on deposit in the Credit Agreement Debt Service Reserve
Account to equal the then applicable Credit Agreement Debt Service Reserve
Requirement and (ii) to each Additional Debt Service Reserve Account an amount
from the Revenue Account, to the extent available, that is sufficient to cause
the balance on deposit in such Additional Debt Service Reserve Account to equal
the then applicable Additional Debt Service Reserve Requirement, as set forth in
a Revenue Account Transfer Certificate duly completed and delivered in
accordance with Section 2.7; provided that if funds available to make such
payments are not sufficient to make all such payments, the Depositary Bank shall
apply the remaining funds on a pro rata basis based on the amounts owing to each
such Person.

Sixth, on each Quarterly Payment Date, after the application of funds provided
for in clauses First, Second, Third, Fourth and Fifth on such date, if any, the
Depositary Bank shall transfer to the Persons to whom such Indebtedness is owed,
from the Revenue Account, to the extent available, the amounts (without
duplication) owing by the Borrower or any Subsidiary Guarantor under any
Permitted Debt (to the extent representing Indebtedness for borrowed money) on
such Quarterly Payment Date, as set forth in a Revenue Account Transfer
Certificate duly completed and delivered in accordance with Section 2.7.

Seventh, on each Quarterly Payment Date, after the application of funds provided
for in clauses First, Second, Third, Fourth, Fifth and Sixth on such date, if
any, the Depositary Bank shall transfer to the Persons to whom such amounts are
owed, from the Revenue Account, to the extent available, an amount equal to any
Capital Expenditures not paid pursuant to clause First above that are then due
and payable by the Borrower or any Subsidiary Guarantor as of such Monthly Date,
to the extent permitted to be paid pursuant to the Secured Credit Documents,
and/or any investments permitted to be made by Credit Parties pursuant to
Section 6.5 of the Credit Agreement (and any similar provision of any other
Secured Credit Document), as set forth in a Revenue Account Transfer Certificate
duly completed and delivered in accordance with Section 2.7.

 

24



--------------------------------------------------------------------------------

Eighth, on each Quarterly Payment Date, after the application of funds provided
for in clauses First, Second, Third, Fourth, Fifth, Sixth and Seventh on such
date, if any, to the extent available and to the extent permitted by, and upon
satisfaction of any conditions specified in, the Secured Credit Documents then
in effect, the Depositary Bank shall transfer to the Local Distribution Account
of the Borrower the amount necessary for payment of the income tax liability of
the Credit Parties with respect to income generated by the Credit Parties,
determined in a manner specified in the Secured Credit Documents, for the
applicable period, as set forth in a Revenue Account Transfer Certificate duly
completed and delivered in accordance with Section 2.7.

Ninth, on any Quarterly Payment Date, after the application of funds provided
for in clauses First, Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth on
such date, if any, (i) to the extent any funds remain on deposit in the Revenue
Account and (ii) to the extent the Borrower has directed the Depositary Bank in
the applicable Revenue Account Transfer Certificate duly completed and delivered
in accordance with Section 2.7, the Depositary Bank shall transfer an amount up
to the Borrower’s Available Cash (as defined in the CQP LP Agreement) to the
Local Distribution Account of the Borrower, as set forth in a Revenue Account
Transfer Certificate duly completed and delivered in accordance with
Section 2.7.

(c) Notwithstanding anything to the contrary herein, on the Closing Date and on
each Funding Date, the Depositary Bank shall make the transfers and
disbursements of funds as specified in the applicable Funds Flow Memorandum,
without any requirement for delivery of any of the certificates or other
instruments.

SECTION 3.2. Operating Account

(a) The following amounts shall be deposited into the Operating Account
directly, or if received by the Borrower or any Subsidiary Guarantor, as soon as
practicable upon receipt:

(i) all amounts transferred pursuant to Section 3.1(b) clause First;

(ii) all proceeds of Revolving Loans received by the Borrower in accordance with
the Credit Agreement, except those (x) borrowed for the purposes set forth in
Section 2.5(b)(iii)(A) of the Credit Agreement, (y) paid directly to the
applicable payee or (z) deposited into a Local Operating Account; and

(iii) any amounts required to be paid by one Credit Party to another Credit
Party for Operation and Maintenance Expenses, except those amounts deposited
into a Local Operating Account.

(b) Other than following a Triggering Event, the Borrower may request from time
to time, by delivering an Operating Account Withdrawal Certificate to the

 

25



--------------------------------------------------------------------------------

Depositary Bank, that funds in the Operating Account (i) be applied directly to
the payment of amounts owing by any Credit Party in the amounts required for,
and to be applied to, payment of Operation and Maintenance Expenses and/or
(ii) be transferred (A) to the Borrower’s Local Operating Account, without
duplication of the amounts in clauses (B) and (C), the sum of the Borrower
Operation and Maintenance Expenses then due and owing (including any amount
owing from a prior month) plus expected Borrower Operation and Maintenance
Expenses for the following forty-five (45) days; (B) to CEILLC’s Local Operating
Account, the sum of the Borrower Operation and Maintenance Expenses then due and
owing by CEILLC (including any amount owing from a prior month) plus expected
Borrower Operation and Maintenance Expenses of CEILLC for the following
forty-five (45) days; (C) to Tug Services’ Local Operating Account, the sum of
the Borrower Operation and Maintenance Expenses then due and owing by Tug
Services (including any amount owing from a prior month) plus expected Borrower
Operation and Maintenance Expenses of Tug Services for the following forty-five
(45) days; (D) to CCTP’s Local Operating Account, the sum of the CCTP Operation
and Maintenance Expenses then due and owing (including any amount owing from a
prior month) plus expected CCTP Operation and Maintenance Expenses for the
following forty-five (45) days; and (E) to SPLNG’s Local Operating Account, the
sum of the SPLNG Operation and Maintenance Expenses then due and owing
(including any amount owing from a prior month) plus expected SPLNG Operation
and Maintenance Expenses for the following forty-five (45) days, in each case
less the amount on deposit in such Local Operating Account.

SECTION 3.3. Debt Service Payment Account

(a) The Borrower shall cause all amounts directed to be transferred pursuant to
Section 3.1(b) clause Third and Fourth to be deposited into the Debt Service
Payment Account.

(b) On each Quarterly Payment Date (or any other date when payment of Senior
Secured Debt is due), amounts shall be withdrawn from the Debt Service Payment
Account at the request of the Borrower, by delivering a Debt Service Payment
Withdrawal Certificate to the Depositary Bank (or, if the Borrower fails to
deliver such Debt Service Payment Withdrawal Certificate, at the written
direction of the Collateral Agent) and applied (i) first, to the pro rata
payment of interest on the Senior Secured Debt then due and owing and to the
scheduled payments then due and owing by the Borrower pursuant to the Permitted
Hedging Agreements (but excluding any payments of Hedging Termination Value) and
(ii) second, to the pro rata repayment of the principal of the Senior Secured
Debt (other than principal of Revolving Loans and DSR Loans) then due and owing
and payments for any Hedging Termination Value then due and payable by the
Borrower with respect to any Permitted Hedging Agreements.

SECTION 3.4. Local Operating Accounts; Local CEILLC Management Account.

(a) The Local Operating Accounts shall be maintained as funds from which the
Borrower, CEILLC, Tug Services, CCTP or SPLNG, as applicable, may draw and pay
from time to time (without any approval or consent of the Collateral Agent or
any other Person) such amounts for the purposes described in clause First of
Section 3.1(b), so long as the financial institution holding such Local
Operating Account has not received a written notice from the

 

26



--------------------------------------------------------------------------------

Collateral Agent that a Triggering Event has occurred, which notice has not been
withdrawn in writing, at the time of such withdrawal. If a Triggering Event has
occurred and is continuing, the Borrower and, upon becoming a Subsidiary
Guarantor, CCTP and SPLNG agree that the Collateral Agent shall have the right,
but not the obligation, to make such withdrawals. The Depositary Bank shall have
no responsibility or liability with respect to the Local Operating Accounts.

(b) Each Credit Party shall cause all amounts owed to another Credit Party for
the payment of Operation and Maintenance Expenses to be deposited into the
Operating Account and/or applicable Local Operating Account.

(c) On and following the CCTP Funding Date until the SPLNG Funding Date, CEILLC
shall cause SPLNG to deposit all amounts paid by SPLNG to CEILLC directly into
the Local Operating Account of CEILLC. Any such amounts not used by CEILLC to
make payments to SPLNG in connection with the SPL TUA and/or pursuant to the
Terminal Use Rights Assignment and Agreement shall be transferred to the Revenue
Account.

(d) With respect to the Local Operating Account of the Borrower, the Borrower
shall deliver to the Collateral Agent a fully executed Control Agreement within
thirty (30) days following the Closing Date.

(e) With respect to the Local Operating Account of CEILLC, CEILLC shall deliver
to the Collateral Agent a fully executed Control Agreement within thirty
(30) days following the CCTP Funding Date.

(f) With respect to the Local Operating Account of Tug Services, Tug Services
shall deliver to the Collateral Agent a fully executed Control Agreement within
thirty (30) days following the SPLNG Funding Date.

(g) With respect to the Local Operating Account of CCTP, CCTP shall deliver to
the Collateral Agent a fully executed Control Agreement within thirty (30) days
following the CCTP Funding Date.

(h) With respect to the Local Operating Account of SPLNG, SPLNG shall deliver to
the Collateral Agent a fully executed Control Agreement within thirty (30) days
following the SPLNG Funding Date.

(i) CEILLC shall cause all amounts received from SPL pursuant to the Terminal
Use Rights and Assignment Agreement or SPL O&M Agreement to be deposited
directly into the Local CEILLC Management Account. CEILLC shall be permitted to
make payments using proceeds on deposit in the Local CEILLC Management Account
as contemplated by the Terminal Use Rights and Assignment Agreement, or SPL O&M
Agreement (including payments made pursuant to the Secondment Agreement).

(j) The Credit Parties shall deposit all proceeds of Revolving Loans (or other
revolving loans under any Replacement Debt) borrowed for the purpose of paying
any Capital Expenditures not paid pursuant to clause First of Section 3.1(b)
into the Local Discretionary Capex Account. The Credit Parties shall within
forty-five (45) days following the

 

27



--------------------------------------------------------------------------------

deposit thereof either (i) use all amounts on deposit in the Local Discretionary
Capex Account for Capital Expenditures not paid pursuant to clause First of
Section 3.1(b) or (ii) repay the Revolving Loans (or other revolving loans under
any Replacement Debt) in accordance with the applicable First Lien Secured Debt
Instrument.

(k) The Credit Parties shall be permitted to open other deposit and/or
securities accounts (A) to the extent permitted under the Secured Credit
Documents and (B) subject to any requirements under any Security Documents that
require such Credit Party to take certain perfection actions in respect of such
additional deposit and/or securities account.

SECTION 3.5. Debt Service Reserve Accounts.

(a) On the CCTP Funding Date and at all times thereafter, the Borrower shall
cause the aggregate amount of cash and letters of credit (including Letters of
Credit) on deposit in the Credit Agreement Debt Service Reserve Account to equal
the Credit Agreement Debt Service Reserve Requirement.

(b) On the first date required by any Additional First Lien Debt Facility and at
all times thereafter, the Borrower shall cause the aggregate amount of cash and
letters of credit on deposit in the applicable Additional Debt Service Reserve
Account to equal the applicable Additional Debt Service Reserve Requirement.

(c) The Depositary Bank shall transfer amounts from the Credit Agreement Debt
Service Reserve Account to other Accounts if and as required under Section 3.11
and Section 3.5(d) of this Agreement and from any Additional Debt Service
Reserve Account as required under Section 3.11 and Section 3.5(e) of this
Agreement.

(d) So long as no Trigger Notice is outstanding, upon receipt of a DSR Account
Transfer Certificate duly completed and delivered in accordance with
Section 2.7, certifying that the balance in the Credit Agreement Debt Service
Reserve Account, calculated as the sum of cash, Letters of Credit and Acceptable
Third Party DSR LCs on deposit in the Credit Agreement Debt Service Reserve
Account, exceeds the Credit Agreement Debt Service Reserve Requirement and
detailing the amounts to be withdrawn and transferred and/or amounts of Letters
of Credit or Acceptable Third Party DSR LCs to be reduced, such excess amounts
shall be applied as follows: (i) first, the beneficiary of such Acceptable Third
Party DSR LC(s) shall deliver a reduction certificate to the financial
institution(s) issuing the Acceptable Third Party DSR LC(s) standing to the
credit of the Credit Agreement Debt Service Reserve Account, if any, (with a
copy to the Depositary Bank and Collateral Agent) in the amount of the lesser of
such excess and the outstanding face amount of such Acceptable Third Party DSR
LC(s), (ii) second, to the extent any excess remains, the beneficiary of such
Letter(s) of Credit shall deliver a reduction certificate to the Issuing Bank(s)
issuing the Letter(s) of Credit standing to the credit of the Credit Agreement
Debt Service Reserve Account, if any, (with a copy to the Depositary Bank and
Collateral Agent) in the amount of the lesser of such remaining excess and the
outstanding face amount of such Letter(s) of Credit (applied pro rata among such
outstanding Letters of Credit) and (iii) third, to the extent any excess
remains, the Depositary Bank shall transfer all amounts of cash comprising such
excess identified in such withdrawal certificate in the Credit Agreement Debt
Service Reserve Account to the Revenue Account.

 

28



--------------------------------------------------------------------------------

(e) So long as no Trigger Notice is outstanding, upon receipt of a DSR Account
Transfer Certificate duly completed and delivered in accordance with
Section 2.7, certifying that the balance in any Additional Debt Service Reserve
Account, calculated as the sum of cash and letters of credit on deposit in such
Additional Debt Service Reserve Account (unless otherwise required by the terms
of the applicable Additional First Lien Debt Facility), exceeds the applicable
Additional Debt Service Reserve Requirement and detailing the amounts to be
withdrawn and transferred and/or amounts of letters of credit to be reduced,
such excess amounts shall be applied as follows: (i) first, the beneficiary of
such letters of credit shall deliver a reduction certificate to the issuers of
the letters of credit standing to the credit of such Additional Debt Service
Reserve Account, if any, (with a copy to the Depositary Bank and Collateral
Agent) in the amount of the lesser of such remaining excess and the outstanding
face amount of such letters of credit (applied pro rata among such outstanding
letters of credit) and (ii) second, to the extent any excess remains, the
Depositary Banks shall transfer all amounts of cash comprising such excess
identified in such DSR Account Transfer Certificate in the applicable Additional
Debt Service Reserve Account to the Revenue Account.

(f) Upon the acceleration of any amounts under the Credit Agreement (and upon
receipt of written notice of the same by the Depositary Bank), the Collateral
Agent (at the instruction of the Credit Agreement Administrative Agent) may
apply (or cause to be applied) all amounts on deposit in, or credited to, the
Credit Agreement Debt Service Reserve Account (including by making a draw
ratably on each Letter of Credit and Acceptable Third Party DSR LC, and in each
case applying any such funds received in connection therewith), as follows
(i) first, to the payment of interest then due and payable in respect of the
Term Loans, (ii) second, to payment of all principal, and if applicable, premium
then due and payable in respect of the Term Loans and (iii) third, to the
payment of any other amounts then due and payable under or in respect of the
Term Loans, in each case as notified by the Collateral Agent to the Depositary
Bank in writing in accordance with Section 2.7(a). After giving effect to any
such payments, any remaining amounts on deposit in, or credited to, the Credit
Agreement Debt Service Reserve Account shall (x) so long as any Obligations
under the Credit Agreement (or commitments in respect thereof) remain
outstanding, be held by the Collateral Agent as cash collateral and applied to
the repayment of any Obligations under the Credit Agreement that are not paid
when due (as shall be instructed by the Collateral Agent to the Depositary Bank
in writing in accordance with Section 2.7) and (y) if no Obligations under the
Credit Agreement (and no commitments in respect thereof) remain outstanding, be
transferred to the Revenue Account pursuant to a written instruction to the
Depositary Bank in accordance with Section 2.7.

(g) Upon the acceleration of any amounts under the other First Lien Secured Debt
Instruments (and upon receipt of written notice of the same by the Depositary
Bank), the Collateral Agent (at the instruction of the Secured Class Debt
Representative representing the First Lien Secured Parties for whom such
Additional Debt Service Reserve Account was established) may apply (or cause to
be applied) all amounts on deposit in, or credited to, each Additional Debt
Service Reserve Account, as follows (i) first, to the payment of interest then
due and payable in respect of the applicable Series of DSR Secured Additional
First Lien Obligations, (ii) second, to payment of all principal, and if
applicable, premium then due and payable in respect of the applicable Series of
DSR Secured Additional First Lien Obligations and (iii) third, to the payment of
any other amounts then due and payable under or in respect of the applicable
Series of DSR Secured Additional First Lien Obligations (in each case as
notified

 

29



--------------------------------------------------------------------------------

by the Collateral Agent to the Depositary Bank). After giving effect to any such
payments, any remaining amounts on deposit in, or credited to, the each
Additional Debt Service Reserve Account shall (x) so long as any applicable DSR
Secured Additional First Lien Obligations remain outstanding, be held by the
Collateral Agent as cash collateral and applied to the repayment of any
applicable DSR Secured Additional First Lien Obligations that are not paid when
due (as shall be notified by the Collateral Agent to the Depositary Bank) and
(y) if no applicable DSR Secured Additional First Lien Obligations remain
outstanding, be transferred to the Revenue Account.

SECTION 3.6. Net Insurance/Condemnation Proceeds Account. All Net
Insurance/Condemnation Proceeds received by or on behalf of any Credit Party
shall be deposited in the Net Insurance/Condemnation Proceeds Account and
identified to the Depositary Bank as Net Insurance/Condemnation Proceeds. If any
of the foregoing amounts required to be deposited with the Depositary Bank in
accordance with the terms of this Agreement are received by any Credit Party,
such Credit Party shall hold such payments in trust for the Collateral Agent and
shall immediately remit such payments to the Depositary Bank for deposit in the
applicable Net Insurance/Condemnation Proceeds Account in the form received,
with any necessary endorsements.

(a) Subject to the provisions of this Section 3.6 and only to the extent
permitted pursuant to Section 5.5 of the Credit Agreement and any similar
provision of any other Secured Debt Instrument, the Borrower may request
(pursuant to a Net Insurance/Condemnation Proceeds Account Withdrawal
Certificate duly completed and delivered in accordance with Section 2.7) the
transfer or withdrawal of Excluded Insurance/Condemnation Proceeds to repair,
restore or replace the damaged or destroyed assets to which such Excluded
Insurance/Condemnation Proceeds relate or to repay Permitted Debt of the Credit
Party that received such Excluded Insurance/Condemnation Proceeds.

(b) The Borrower may request (pursuant to a Net Insurance/Condemnation Proceeds
Account Withdrawal Certificate duly completed and delivered by the Borrower to
the Depositary Bank in accordance with Section 2.7) the transfer or withdrawal
of any Net Insurance/Condemnation Proceeds other than Excluded
Insurance/Condemnation Proceeds or Prepayment Insurance/Condemnation Proceeds
for application in accordance with Section 5.5 of the Credit Agreement and any
similar provision of any other Secured Debt Instrument.

(c) The Borrower shall request (pursuant to a Net Insurance/Condemnation
Proceeds Account Withdrawal Certificate duly completed and delivered by the
Borrower to the Depositary Bank in accordance with Section 2.7) the transfer or
withdrawal of any Prepayment Insurance/Condemnation Proceeds to repay the First
Lien Obligations in accordance with Section 2.13(b) and Section 2.14(b) of the
Credit Agreement and any similar provision of any other Secured Debt Instrument.

(d) Any business interruption insurance proceeds received by the Collateral
Agent, any Senior Class Debt Representative or any Credit Party shall be
deposited into the Revenue Account for application in accordance with
Section 3.1(b) (Revenue Account).

 

30



--------------------------------------------------------------------------------

SECTION 3.7. Disposition Proceeds Account.

(a) All Net Asset Sale Proceeds shall be deposited by the applicable Credit
Party (or caused by the applicable Credit Party to be deposited) in the
Disposition Proceeds Account as soon as practicable upon receipt and identified
to the Depositary Bank as such. If any of the foregoing amounts required to be
deposited with the Depositary Bank in accordance with the terms of this
Agreement are received by any Credit Party, such Credit Party shall hold such
payments in trust for the Collateral Agent and shall immediately remit such
payments to the Depositary Bank for deposit in the Disposition Proceeds Account,
in the form received, with any necessary endorsements.

(b) So long as no Trigger Notice is outstanding and subject to the provisions of
this Section 3.7, upon receipt by a Responsible Officer of the Depositary Bank
of a Disposition Proceeds Account Withdrawal Certificate duly completed and
delivered in accordance with Section 2.7 detailing the amounts and Persons
(including appropriate wire transfer instructions for each such Person) to be
paid from the amounts therein as permitted pursuant to Section 2.13(a) of the
Credit Agreement, the Depositary Bank shall transfer funds in the Disposition
Proceeds Account as directed in such Disposition Proceeds Amount Withdrawal
Certificate.

(c) If (i) any amounts remain in the Disposition Proceeds Account for a period
in excess of the period specified in Section 2.13(a) of the Credit Agreement or
any similar provision of any other Secured Debt Instrument (as may be extended
pursuant to Section 2.13(a) of the Credit Agreement or any similar provision of
any other Secured Debt Instrument) from the deposit of such amounts therein or
(ii) any amounts on deposit in the Disposition Proceeds Account are not entitled
to be reinvested pursuant to Section 2.13(a) of the Credit Agreement, or any
similar provision of any other Secured Debt Instrument or Section 3.7(b), the
Borrower shall promptly deliver to the Depositary Bank a Disposition Proceeds
Account Withdrawal Certificate duly completed and delivered in accordance with
Section 2.7 instructing the Depositary Bank to transfer such amounts on deposit
in the Disposition Proceeds Account to the Credit Agreement Administrative Agent
and/or any other Senior Class Debt Representative to prepay or Cash
Collateralize outstanding First Lien Obligations in accordance with Sections
2.13(a), 2.14(b) and 2.15 of the Credit Agreement and any similar provisions of
any other Secured Debt Instrument.

(d) Any bona fide direct costs incurred in connection with such Asset Sale,
including (i) income or gains taxes payable by the seller as a result of any
gain recognized in connection with such Asset Sale and (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, shall, in each case, be deposited into a
sub-account of the Disposition Proceeds Account until such time as they are
required to be used as set forth above, when they shall be transferred to the
Revenue Account or paid directly to the Persons entitled thereto pursuant to a
Disposition Proceeds Account Withdrawal Certificate duly completed and delivered
in accordance with Section 2.7. To the extent such amounts are not used by the
Borrower or any Subsidiary Guarantor for the purposes set forth above, they
shall be treated as Net Asset Sale Proceeds pursuant to this Section 3.7.

 

31



--------------------------------------------------------------------------------

SECTION 3.8. Account Balance Statements. The Depositary Bank shall, on a monthly
basis within five (5) Business Days day after the end of each month, on an
annual basis within thirty (30) days after the end of each year, and at such
other times as the Collateral Agent or the Borrower may from time to time
reasonably request, provide to the Collateral Agent and the Borrower account
balance statements in respect of each of the Accounts. Such balance statements
shall also include deposits and transfers to, withdrawals from, and the net
investment income or gain received and collected for, each Account. The Borrower
and the Collateral Agent waive the right to receive brokerage confirmations of
security transactions effected by the Depositary Bank as they occur, to the
extent permitted by law. The Borrower and the Collateral Agent further
understand that trade confirmations for securities transactions effected by the
Depositary Bank will be available upon request and at no additional cost and
other trade confirmations may be obtained from the applicable broker. The
Depositary Bank may satisfy the information requirements in this Section 3.8 by
granting the Borrower and the Collateral Agent access to the Depositary Bank’s
online platform for accessing information with respect to the Accounts.

SECTION 3.9. L/C Cash Collateral Account(s).

(a) All amounts required to be deposited to Cash Collateralize Obligations of
the Credit Parties pursuant to the Credit Agreement (including pursuant to
Section 2.3, Section 2.14(b), Section 2.21(a)(i) and Section 2.21(d)) in respect
of Letters of Credit shall be deposited in the applicable L/C Cash Collateral
Accounts, provided that an L/C Cash Collateral Account shall be established
pursuant to Section 2.3 with respect to each Issuing Bank. If any of the
foregoing amounts required to be deposited with the Depositary Bank in
accordance with the terms of this Agreement are received by any Credit Party,
such Credit Party shall hold such payments in trust for the Collateral Agent and
shall immediately remit such payments to the Depositary Bank for deposit in the
applicable L/C Cash Collateral Account, in the form received, with any necessary
endorsements.

(b) All Cash Collateral deposited into any L/C Cash Collateral Account shall be
held by the Depositary Bank as collateral for the payment and performance of the
obligations of the Borrower, under the Credit Agreement in respect of Letters of
Credit. Interest or profits of any investment of funds on deposit in any L/C
Cash Collateral Account shall accumulate in such account.

(c) Any amounts standing to the credit of any L/C Cash Collateral Account shall
be applied in accordance with Section 2.21(d)(ii) and Section 2.21(d)(iii) of
the Credit Agreement with respect to Letters of Credit issued by the applicable
Issuing Bank.

(d) Subject to Section 3.9(c), upon the acceleration of any amounts under, and
on any other date as permitted by the Credit Agreement (as shall be notified by
the Credit Agreement Administrative Agent or the applicable Issuing Bank, as
applicable, to the Depositary Bank and the Collateral Agent), amounts on deposit
in, or credited to each L/C Cash Collateral Account shall be applied by the
Depositary Bank (upon the written direction of the applicable Issuing Bank,
including, as applicable, through the written direction of the Collateral Agent)
in the following manner and in the following order of priority or as otherwise
directed in writing by the applicable Issuing Bank: first, to the applicable
Issuing Bank to pay all fees, costs

 

32



--------------------------------------------------------------------------------

and expenses then owing to such Issuing Bank, second, pro rata to the applicable
Issuing Bank to pay all outstanding interest and fees then due and payable under
or in respect of any DSR Loans or Revolving Loans, as applicable, outstanding in
respect of Letters of Credit issued by such Issuing Bank, third, as repayment in
full of all outstanding DSR Loans and Revolving Loans, as applicable,
outstanding and to the Issuing Bank in respect of Letters of Credit issued by
such Issuing Bank and fourth, so long as any Letters of Credit issued by such
Issuing Bank shall remain outstanding, held in such L/C Cash Collateral Account
for application to future amounts of fees, costs, expenses, interest and/or
principal that may thereafter become due and payable in respect of Letters of
Credit issued by such Issuing Bank.

(e) At such time as the Letter of Credit Issuance Commitments of any Issuing
Bank have been reduced to zero, there are no outstanding Letters of Credit
issued by such Issuing Bank and the DSR Loans or Revolving Loans outstanding
(and all other amounts payable) with respect to Letters of Credit issued by such
Issuing Bank have been paid in full in cash (as shall be notified in writing by
the Credit Agreement Administrative Agent to the Depositary Bank and the
Collateral Agent), amounts on deposit in such Issuing Bank’s L/C Cash Collateral
Account shall be transferred to the Revenue Account, upon a written instruction
properly made in accordance with Section 2.7, for further application in
accordance with Section 3.1(b).

SECTION 3.10. Local Distribution Account.

(a) The following amounts shall be deposited into the Local Distribution Account
of the Borrower directly, or if received by the Borrower or any Subsidiary
Guarantor, as soon as practicable upon receipt:

(i) all amounts required to be transferred pursuant to Section 3.1(b) clause
Ninth;

(ii) all proceeds of Revolving Loans made pursuant to Section 3.4(b) of the
Credit Agreement for the purposes set forth in Section 2.5(b)(iii)(A) of the
Credit Agreement); and

(iii) all other amounts under any Secured Credit Document (other than the Credit
Agreement) that are permitted under such Secured Credit Document to be deposited
into the Local Distribution Account.

(b) With respect to the Local Distribution Account of the Borrower, the Borrower
shall deliver to the Collateral Agent a fully executed Control Agreement within
thirty (30) days following the Closing Date.

(c) No Credit Party shall make any Restricted Payments from the Local
Distribution Account until it has satisfied of each of the conditions specified
in the Secured Credit Documents (including, without limitation, the conditions
set forth in Section 6.17 of the Credit Agreement and confirmation (which shall
be provided to the Depositary Bank in writing) that the Collateral Agent has
received the Restricted Payment Certificate required by Section 6.17(a)(G) of
the Credit Agreement) and any other certificate required to be delivered
pursuant to any Additional First Lien Debt Facility.

 

33



--------------------------------------------------------------------------------

SECTION 3.11. Invasion of Accounts.

(a) Operating and Maintenance Expenses Deficiency. One Business Day prior to any
Business Day on which disbursements are required to be made pursuant to clause
First of Section 3.1(b), if the amounts on deposit in the Revenue Account or
credited thereto are not sufficient to make such disbursements, the Depositary
Bank shall notify the Collateral Agent and the Credit Agreement Administrative
Agent, it being understood that, in accordance with written instructions from
the Collateral Agent, the Depositary Bank shall transfer funds first, from the
Disposition Proceeds Account to the Revenue Account, in an amount equal to such
insufficiency, and second from the Net Insurance/Condemnation Proceeds Account
to the Revenue Account, in an amount equal to such insufficiency.

(b) Term Loan Debt Service Deficiency. One Business Day prior to any Business
Day on which disbursements are required to be made pursuant to clauses Second,
Third or Fourth of Section 3.1(b), if the amounts on deposit in the Revenue
Account or credited thereto are not sufficient to make such disbursements with
respect to debt service and fees due with respect to the Term Loans only (except
to the extent that no Term Loans remain outstanding, the amount standing to the
credit of the Credit Agreement Debt Service Reserve Account may be used to pay
outstanding debt service and fees due on the Revolving Loans and DSR Loans), the
Depositary Bank shall notify the Collateral Agent and the Credit Agreement
Administrative Agent, it being understood that, in accordance with written
instructions from the Collateral Agent, the Depositary Bank shall transfer funds
from the Credit Agreement Debt Service Reserve Account in an amount equal to
such insufficiency, provided, however, that to the extent funds on deposit in
the Credit Agreement Debt Service Reserve Account are not sufficient to cover
all such insufficiencies with respect to the Term Loans only, such funds shall
be applied first pursuant to clause Second of Section 3.1(b) until the
insufficiency is extinguished, second to clause Third of Section 3.1(b) until
the insufficiency is extinguished and third to clause Fourth of Section 3.1(b)
until the insufficiency is extinguished.

(c) Additional First Lien Obligations Debt Service Deficiency. One Business Day
prior to any Business Day on which disbursements are required to be made
pursuant to clauses Second, Third or Fourth of Section 3.1(b), if the amounts on
deposit in the Revenue Account or credited thereto are not sufficient to make
such disbursements with respect to debt service and fees due with respect to any
Series of DSR Secured Additional First Lien Obligations only (except to the
extent that no DSR Secured Additional First Lien Obligations remain outstanding
with respect to a Series of Additional First Lien Secured Obligations, the
amount standing to the credit of the Additional Debt Service Reserve Account for
such Series may be used to pay outstanding debt service and fees due on any
other Additional First Lien Obligations of such Series), the Depositary Bank
shall notify the Collateral Agent and the Credit Agreement Administrative Agent,
it being understood that, in accordance with written instructions from the
Collateral Agent, the Depositary Bank shall transfer funds from the Additional
Debt Service Reserve Account for such Series of DSR Secured Additional First
Lien Obligations in an amount equal to such insufficiency, provided, however,
that to the extent funds on deposit in such Additional Debt Service Reserve
Account are not sufficient to cover all such insufficiencies with respect to the
applicable Series of DSR Secured Additional First Lien Obligations only, such
funds shall be applied first pursuant to clause Second of Section 3.1(b) until
the insufficiency is extinguished, second to clause Third of Section 3.1(b)
until the insufficiency is extinguished and third to clause Fourth of
Section 3.1(b) until the insufficiency is extinguished.

 

34



--------------------------------------------------------------------------------

ARTICLE IV

DEPOSITARY BANK

SECTION 4.1. Powers and Immunities of Depositary Bank.

(a) The Depositary Bank may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
of its selection concerning all matters pertaining hereto.

(b) The Depositary Bank shall not have any duties or responsibilities, except
those expressly set forth in this Agreement. Without limiting the generality of
the foregoing, the Depositary Bank shall take all actions as the Collateral
Agent or, subject to Section 2.6(i), the Borrower shall direct the Depositary
Bank to perform in accordance with the express provisions of this Agreement or
as the Collateral Agent or, subject to Section 2.6(i), the Borrower may
otherwise direct the Depositary Bank to perform in accordance with the
provisions of this Agreement. Notwithstanding anything to the contrary contained
herein, the Depositary Bank shall not be required to take any action which is,
in the Depositary Bank’s judgment, contrary to this Agreement or any applicable
law. The Depositary Bank may refrain from taking any action in any jurisdiction
if, in its opinion, the taking of such action in that jurisdiction would be
contrary to any law of that jurisdiction or of the State of New York, it would
otherwise render the Depositary Bank liable to any Person in that jurisdiction
or the State of New York, the taking of such action would require the Depositary
Bank to obtain any license or otherwise qualify to do business or subject it to
taxation in such jurisdiction, the Depositary Bank would not have the power or
authority to take such action in such jurisdiction by virtue of any law in that
jurisdiction or in the State of New York, or it is determined by any court or
other competent authority in that jurisdiction or in the State of New York that
the Depositary Bank does not have such power or authority. Neither the
Depositary Bank nor any of its Affiliates shall be responsible to any First Lien
Secured Party for any recitals, statements, representations or warranties made
by any Credit Party contained in this Agreement or any other Secured Credit
Document or in any certificate or other document referred to or provided for in,
or received by it or any First Lien Secured Party under, this Agreement or any
other Secured Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document referred to or provided for herein or therein or for any failure by any
Credit Party to perform its obligations hereunder or thereunder or for the
perfection or priority of any Lien on the Collateral (including the Account
Collateral). The Depositary Bank shall not be required to ascertain or inquire
as to (i) the performance by any Credit Party of any of its obligations or
covenants or other terms and conditions under this Agreement or any other
Secured Credit Document or any other document or agreement contemplated hereby
or thereby or (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith. The
Depositary Bank shall have no liability for failing to perform any act or
obligation required under this Agreement due to the occurrence of any event
beyond its control, including, without limitation, any provision of any future
law or regulation or any future act of any governmental authority, any act of
God, wars and other military

 

35



--------------------------------------------------------------------------------

disturbances, terrorism, earthquakes, fire, flood, sabotage, epidemics, riots,
interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communication services, accidents, labor disputes, acts of civil or
military authority and governmental action, or the unavailability of the Federal
Reserve Wire systems or any communication facility. The Depositary Bank shall
not (a) be required to initiate or conduct any litigation or collection
proceeding hereunder or under any other Secured Credit Document or (b) be
responsible for any action taken or omitted to be taken by it hereunder (except
for its own gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction) or in connection with any other
Secured Credit Document. Except as otherwise provided under this Agreement, the
Depositary Bank shall take action under this Agreement only as it shall be
directed in writing by the Collateral Agent or, subject to Section 2.6(i), the
Borrower. The Depositary Bank shall not be liable for any action taken,
suffered, or omitted to be taken by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement. Whenever in the administration of this Agreement the Depositary
Bank shall deem it necessary or desirable that a factual matter be proved or
established in connection with the Depositary Bank taking, suffering or omitting
to take any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may be deemed to be conclusively
proved or established by a certificate of an Authorized Officer of the Borrower,
the Credit Agreement Administrative Agent or the Collateral Agent. The
Depositary Bank shall have the right, at the expense of the Borrower, which
expense may be set off against amounts on deposit in the Accounts pursuant to
Section 2.4, at any time to seek instructions concerning the administration of
this Agreement from the Collateral Agent or any court of competent jurisdiction
and shall be fully protected in relying on such instructions. The Depositary
Bank shall have no obligation to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder. The
Depositary Bank shall not be charged with knowledge of any Triggering Event
unless the Depositary Bank has received a Trigger Notice. The Depositary Bank
shall have no obligation to request the deposit of any funds referenced herein
into the Accounts. The Depositary Bank shall have no obligation to monitor
compliance by any Credit Party with any requirements of, or obligations under,
any Secured Credit Document (including this Agreement). The Depositary Bank
shall have no duty to calculate any amounts to be distributed under the terms of
this Agreement and shall have no liability for the accuracy of any such
calculations provided to it or compliance with any terms of any Secured Credit
Document. All instructions, directions, entitlement orders, certificates and
notices provided to the Depositary Bank hereunder shall be in writing and signed
by an Authorized Officer of the party executing such instruction, entitlement
order, direction, certificate or notice. All amounts deposited hereunder shall
include an instruction as to the Account to which such amounts shall be
credited. Absent such instruction, the Depositary Bank will credit such amounts
to the Revenue Account. All instructions received by the Depositary Bank,
including certificates, which require the distribution of funds, other than to
another Account, shall contain wire instructions for such distributions and if
no such instructions are included, the Depositary Bank shall have no obligation
to distribute (and no liability for its failure to distribute) the amounts
requested to be distributed to such party until proper wire instructions are
received. The rights, privileges, protections, immunities and benefits given to
the Depositary Bank, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Depositary Bank in each of its
capacities hereunder, and each agent, custodian and other Person employed to act
hereunder. The Depositary Bank may request

 

36



--------------------------------------------------------------------------------

that the Borrower and any First Lien Secured Party deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Agreement, which certificate may be
signed by any person authorized to sign such a certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded. The permissive right of the Depositary Bank to take or refrain from
taking action hereunder shall not be construed as a duty.

SECTION 4.2. Reliance by Depositary Bank. The Depositary Bank shall be entitled
to conclusively rely upon and shall not be bound to make any investigation into
the facts or matters stated in any certificate, or any other notice or other
document (including any cable, email, facsimile, telegram, telecopy or telex)
believed by it to be genuine and to have been signed or sent by or on behalf of
the proper Person or Persons, and upon advice or statement of legal counsel,
independent accountants and other experts (who may be consulted at the
reasonable expense of the Borrower in connection with the performance of
Depositary Bank’s obligations under this Agreement) selected by the Depositary
Bank and shall have no liability for its actions taken thereupon, unless due to
the Depositary Bank’s willful misconduct or gross negligence as determined by a
final judgment of a court of competent jurisdiction. Without limiting the
foregoing, the Depositary Bank shall be required to make payments to or at the
direction of the Collateral Agent or, subject to Section 2.6(i), the Borrower
only as set forth herein. The Depositary Bank shall be fully justified in
failing or refusing to take any action under this Agreement (i) if such action
would, in the reasonable opinion of the Depositary Bank, be contrary to
applicable law or the terms of this Agreement, (ii) if such action is not
specifically provided for in this Agreement, it shall not have received any such
advice or concurrence of the Collateral Agent or the Credit Agreement
Administrative Agent as it deems appropriate or (iii) if the taking of any such
action could expose it to potential liability (whether such action is or is
intended to be an action of the Depositary Bank, the Borrower or the Collateral
Agent), it shall not first be indemnified to its satisfaction by the Borrower or
by the Collateral Agent or by any First Lien Secured Parties, against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Depositary Bank shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Collateral Agent or the Credit Agreement
Administrative Agent or, subject to Section 2.6(i), the Borrower, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the First Lien Secured Parties. Upon request by the Depositary Bank,
the Collateral Agent agrees to provide to the extent available, or to request
from the First Lien Secured Parties, (i) notice of the amount of outstanding
First Lien Obligations owed by any Credit Party to any First Lien Secured Party
under the Secured Credit Documents and (ii) any other information that the
Depositary Bank may reasonably request in connection with the performance of its
responsibilities hereunder. The Depositary Bank may obtain confirmation of any
transfer or withdrawal instruction or entitlement order by telephone call-back
to the person or persons designated for verifying such requests (such person
verifying the request shall be different than the person initiating the
request).

SECTION 4.3. Court Orders. The Depositary Bank is hereby authorized, in its
reasonable discretion, to obey and comply with all writs, orders, judgments or
decrees issued by any court or administrative agency affecting any money,
documents or things held by the Depositary Bank. The Depositary Bank shall not
be liable to any of the parties hereto or any other First Lien Secured Party,
their successors, heirs, personal representatives, affiliates or any other
Person by reason of the Depositary Bank’s compliance with such writs, orders,
judgments or decrees, notwithstanding that such writ, order, judgment or decree
is later reversed, modified, set aside or vacated.

 

37



--------------------------------------------------------------------------------

SECTION 4.4. Resignation or Removal. Subject to the appointment and acceptance
of a successor Depositary Bank as provided below, the Depositary Bank may resign
at any time by giving thirty (30) days’ written notice thereof to the Collateral
Agent and the Borrower. The Depositary Bank may be removed at any time with
cause by the Collateral Agent. The Borrower shall have the right to remove the
Depositary Bank upon thirty (30) days’ notice to the First Lien Secured Parties
with or without cause, effective upon the appointment of a successor Depositary
Bank under this Section 4.4, which is reasonably acceptable to the Collateral
Agent. In the event that the Depositary Bank shall decline to take any action
without first receiving adequate indemnity from the Borrower, the First Lien
Secured Parties or the Collateral Agent, as the case may be, and, having
received an indemnity reasonably satisfactory to it, shall continue to decline
to take such action, the Collateral Agent shall be deemed to have sufficient
cause to remove the Depositary Bank. Upon any such resignation or removal, the
Collateral Agent shall have the right to appoint a successor Depositary Bank,
which Depositary Bank shall be reasonably acceptable to the Borrower.
Resignation or removal of the Depositary Bank shall become effective upon a
successor depositary bank having accepted its appointment. If no successor
Depositary Bank shall have been appointed by the Collateral Agent and shall have
accepted such appointment within thirty (30) days after the retiring Depositary
Bank’s giving of notice of resignation or the removal of the retiring Depositary
Bank, then (i) the retiring Depositary Bank may petition a court of competent
jurisdiction for the appointment of a successor Depositary Bank or (ii) the
retiring Depositary Bank may appoint a successor Depositary Bank, which shall be
a bank or trust company reasonably acceptable to the Collateral Agent and the
Borrower. Upon the acceptance of any appointment as Depositary Bank hereunder by
the successor Depositary Bank, (a) such successor Depositary Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Depositary Bank, and the retiring Depositary Bank
shall be discharged from any further duties and obligations hereunder and
(b) the retiring Depositary Bank shall, subject to payment of all fees and
expenses of Depositary Bank outstanding, promptly transfer all Accounts within
its possession or control to the possession or control of the successor
Depositary Bank and shall execute and deliver such notices, instructions and
assignments as may be necessary or desirable to transfer the rights of the
Depositary Bank with respect to the Accounts to the successor Depositary Bank.
After the retiring Depositary Bank’s resignation or removal hereunder as
Depositary Bank, the provisions of this Article IV and of Article V shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Depositary Bank.

SECTION 4.5. Collateral Agent. The Collateral Agent will inform the Depositary
Bank of (i) the Discharge of First Lien Obligations or (ii) provided that the
Collateral Agent has received a certification by the Borrower that no other
Secured Credit Document requires the maintenance of the accounts contemplated by
this Agreement, the Discharge of Credit Agreement Obligations, in each case,
promptly upon the Collateral Agent having been duly informed of the occurrence
thereof. In the event the Depositary Bank shall have been informed by the
Collateral Agent stating that the Discharge of First Lien Obligations or the
Discharge of Credit Agreement Obligations has occurred, all amounts remaining in
the Accounts shall be remitted to the Borrower or as otherwise directed in
writing by the Borrower.

 

38



--------------------------------------------------------------------------------

SECTION 4.6. Representations of Depositary Bank. The Depositary Bank hereby
represents and warrants as of the date hereof to the Collateral Agent, the
Borrower and the Subsidiary Guarantors that:

(a) it is a national banking association duly organized and validly existing in
good standing under the laws of its jurisdiction of organization and is duly
qualified to conduct banking business in the State of New York;

(b) it has full power, authority and legal right to conduct its business and
operations as currently conducted and to enter into and perform its obligations
under this Agreement;

(c) the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of it and do not
require any stockholder approval, or approval or consent of any trustee or
holder of any indebtedness or obligations of it, other than those that have been
obtained, and such document has been duly executed and delivered by it and
constitutes its legal, valid and binding obligations enforceable against it in
accordance with the terms hereof;

(d) no authorization, consent or approval of, or other action by, and no notice
to or filing with, any Governmental Authority or self-regulatory body is
required for the execution, delivery or performance by it of this Agreement
other than those that have been obtained or made; and

(e) to the best of its knowledge, neither the execution, delivery or performance
by it of this Agreement, nor compliance with the terms and provisions hereof,
conflicts or will conflict with or results or will result in, a breach or
violation of any of the terms, conditions or provisions of, in any material
respect, any applicable law.

ARTICLE V

EXPENSES; INDEMNIFICATION; FEES

SECTION 5.1. Expenses. The Borrower agrees to pay or reimburse all reasonable
out-of-pocket expenses of the Depositary Bank (including reasonable fees and
expenses for legal services) in respect of, or incident to, the execution,
administration or enforcement of any of the provisions of this Agreement or in
connection with any amendment, waiver or consent relating to this Agreement. The
obligations contained in this Section 5.1 shall survive the termination of this
Agreement or the resignation or removal of the Depositary Bank.

SECTION 5.2. Indemnification. The Borrower agrees to indemnify and hold harmless
the Depositary Bank in its capacity as such, and, in their capacity as such, its
officers, directors, shareholders, controlling persons, employees, agents and
servants (each an “Indemnified Depositary Bank Party”), from and against any and
all claims, losses, actions, liabilities, costs, damages and expenses (including
the reasonable fees and expenses of counsel)

 

39



--------------------------------------------------------------------------------

arising out of or resulting from this Agreement (including, without limitation,
performance under or enforcement of this Agreement, but excluding any such
claims, losses or liabilities resulting from an Indemnified Depositary Bank
Party’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction).

SECTION 5.3. Fees. On the Closing Date, and on each anniversary of the Closing
Date during the term of this Agreement, the Borrower shall pay the Depositary
Bank an upfront annual, non-refundable fee in an amount mutually agreed in
writing by the Borrower and the Depositary Bank.

SECTION 5.4. Taxes. It is acknowledged by the parties hereto that all interest
and other investment income earned on amounts on deposit in the Accounts for
Federal, state and local income tax purposes shall be attributed to the
Borrower. The Borrower shall be responsible for determining any requirements for
paying taxes or reporting or withholding any payments for tax purposes
hereunder. The Borrower shall prepare and file all tax information required with
respect to the Accounts and the Account Property (including providing the
Depositary Bank with any applicable required tax withholding information). The
Borrower agrees to indemnify and hold the Depositary Bank, the Collateral Agent
and the First Lien Secured Parties harmless against all liability for tax
withholding and/or reporting for any payments. Such indemnities shall survive
the termination or discharge of this Agreement or resignation or removal of
either the Depositary Bank or the Collateral Agent. Neither the Depositary Bank
nor the Collateral Agent shall have any obligation with respect to the making of
or the reporting of any payments for tax purposes.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1. Amendments; Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Borrower herefrom shall in any
event be effective unless the same shall be in writing, executed by the
Depositary Bank and the Collateral Agent, and otherwise in accordance with the
Intercreditor Agreement. Any such amendment, waiver or consent shall be
effective only in the specific instance and for the specified purpose for which
given.

SECTION 6.2. Addresses for Notices. All notices and other communications
provided hereunder shall be in writing and addressed, delivered or transmitted,
if to the Borrower, the Depositary Bank or the Collateral Agent, at its address
or facsimile number set forth below or at such other address or facsimile number
as may be designated by any such party in a notice to the other parties. Subject
to Section 2.7(a), any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when the confirmation of transmission thereof is received by the
transmitter, provided that no notice, request or demand to the Depositary Bank
shall be deemed duly given or made until actually received by the Depositary
Bank or, if given or made by facsimile, until the Depositary Bank shall have
given written or telephonic confirmation of its receipt thereof. Internet and
intranet websites may, at the discretion of the Collateral Agent, be used to
distribute routine communications, to distribute the Agreement for execution by
the parties thereto and distribute the executed Agreement and may not be used
for any other purpose including, without limitation, delivery of notices,
instructions or certificates hereunder.

 

40



--------------------------------------------------------------------------------

If to a Credit Party:    700 Milam, Suite 1900    Houston, Texas 77002   
Attention: Treasurer    Tel: (713) 375-5637    Fax.: (713) 375-6000       With a
copy (which shall not constitute notice) to:       700 Milam, Suite 1900   
Houston, Texas 77002    Attention: Legal Department    Tel: (713) 375-5000   
Fax.: (713) 375-6000    If to the Collateral Agent:    MUFG Union Bank, N.A.   
1251 Avenue of the Americas, 19th Floor    New York, NY 10020    Attn: Fernando
Moreyra    Email: fernando.moreyra@unionbank.com       Copy to:
AccountAdministration-Corporate.Trust@unionbank.com    Tel: (646) 452-2015   
Fax: (646) 452-2000    If to the Depositary Bank:    MUFG Union Bank, N.A.   
1251 Avenue of the Americas, 19th Floor    New York, NY 10020    Attention:
Corporate Trust Dept. – Cash Control    Telephone: (646) 452-2114    Fax: (646)
452-2000    E-mail address: ctny1@unionbank.com

SECTION 6.3. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. (i) FOR PURPOSES OF THE
UCC, NEW YORK SHALL BE THE JURISDICTION OF THE DEPOSITARY BANK FOR PURPOSES OF
SECTIONS 8-110 AND, IF APPLICABLE, 9-304 AND 9-305 OF THE UCC AND (ii) THE
ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

41



--------------------------------------------------------------------------------

SECTION 6.4. SUBMISSION TO JURISDICTION; WAIVERS.

(a) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER SECURED
CREDIT DOCUMENTS, OR ANY OF THE FIRST LIEN OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED
BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 6.2; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. BORROWER, FOR ITSELF AND
ITS AFFILIATES, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL

 

42



--------------------------------------------------------------------------------

INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 6.4 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER SECURED CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE EXTENSIONS OF
CREDIT MADE PURSUANT TO THE FIRST LIEN SECURED DEBT INSTRUMENTS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

SECTION 6.5. Headings. Headings used in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of any
provisions of this Agreement.

SECTION 6.6. No Third-Party Beneficiaries. The agreements of the parties hereto
are solely for the benefit of the Borrower, the other Credit Parties, the
Collateral Agent, the Depositary Bank and the First Lien Secured Parties and
their respective successors and assigns and no Person (other than the parties
hereto and such First Lien Secured Parties) shall have any rights hereunder.

SECTION 6.7. No Waiver. No failure on the part of the Depositary Bank, the
Collateral Agent or any First Lien Secured Party or any of their nominees or
representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Depositary Bank,
the Collateral Agent or any First Lien Secured Party or any of their nominees or
representatives of any right, power or remedy.

SECTION 6.8. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 6.9. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that the Borrower may not assign or transfer its
rights or obligations hereunder without the consent of all of the First Lien
Secured Parties and any assignment in violation of such restriction shall be
null and void. Any Person into which the Depositary Bank may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Depositary Bank shall be a
party, or any Person succeeding to all or substantially all of the corporate
agency or corporate trust business of the Depositary Bank shall be the successor
of the Depositary Bank hereunder, without the execution or filing of any paper
or any further act on the part of any of the parties hereto.

 

43



--------------------------------------------------------------------------------

SECTION 6.10. Execution in Counterparts, Effectiveness. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same instrument. This Agreement shall become effective with
respect to the Borrower, the Subsidiary Guarantors, the Depositary Bank and the
Collateral Agent when counterparts hereof executed by such parties (or notice
thereof satisfactory to the Collateral Agent) shall have been received by the
Collateral Agent.

SECTION 6.11. Consequential Damages. In no event shall any of the parties hereto
be liable for special, punitive, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if such party
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

SECTION 6.12. Termination Date. This Agreement and the obligations of the Credit
Parties hereunder shall terminate upon delivery to the Depositary Bank and the
Collateral Agent of notice of the earlier to occur of (a) the Discharge of First
Lien Obligations in accordance with the terms hereof or (b) the (i) Discharge of
Credit Agreement Obligations in accordance with the terms hereof and
(ii) certification by the Borrower that no other Secured Credit Document
requires the maintenance of the accounts contemplated by this Agreement.

SECTION 6.13. Additional Subsidiary Guarantors. The Borrower agrees that, if any
Subsidiary of Borrower shall become a Subsidiary Guarantor after the Effective
Date, it will promptly cause such Subsidiary to become party hereto by executing
and delivering an instrument in the form of Exhibit A. Upon such execution and
delivery, such Subsidiary will become a Subsidiary Guarantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor herein.
The execution and delivery of such instrument shall not require the consent of
any other party hereunder, and will be acknowledged by the Collateral Agent. The
rights and obligations of each Subsidiary Guarantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary
Guarantor as a party to this Agreement.

[Signature Pages Follow]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CHENIERE ENERGY INVESTMENTS, L.P.,

as Borrower:

 

By: Cheniere Energy Partners GP, LLC,

its general partner

By:   /s/ Lisa C. Cohen   Name: Lisa C. Cohen   Title: Vice President and
Treasurer

 

SIGNATURE PAGE TO DEPOSITARY AGREEMENT



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as Collateral Agent

By:   /s/ Fernando Moreyra   Name: Fernando Moreyra   Title: Vice President

 

SIGNATURE PAGE TO DEPOSITARY AGREEMENT



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as Depositary Bank

By:   /s/ Fernando Moreyra   Name: Fernando Moreyra   Title: Vice President

 

SIGNATURE PAGE TO DEPOSITARY AGREEMENT